Exhibit 10.2
EXECUTION COPY


    




MODIFIED COINSURANCE AGREEMENT (SEPARATE ACCOUNT FA BUSINESS)
between
ATHENE ANNUITY & LIFE ASSURANCE COMPANY
and
VOYA INSURANCE AND ANNUITY COMPANY
effective as of June 1, 2018
Treaty Number DEVFAMCO - 060118






1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I GENERAL PROVISIONS    1
Section 1.01 Defined Terms
1

Section 1.02 Other Definitional Provisions
7

ARTICLE II COVERAGE    8
Section 2.01 Scope and Basis of Reinsurance
8

Section 2.02 Policy Changes
8

Section 2.03 Reinstatement of Surrendered Policies
9

Section 2.04 Misstatement of Fact
9

Section 2.05 Credited Rates and Non-Guaranteed Elements
9

Section 2.06 Programs of Internal Replacement
9

Section 2.07 Conservation Program
9

Section 2.08 Retrocession
9

Section 2.09 Interest Maintenance Reserve
9

Section 2.10 Valuation of Liabilities
10

ARTICLE III REINSURANCE PREMIUMS    10
Section 3.01 Reinsurance Premiums
10

Section 3.02 Initial Premium; True-Up
10

ARTICLE IV CEDING COMMISSION    11
Section 4.01 Ceding Commission
11

ARTICLE V ADMINISTRATION FEE    11
Section 5.01 Policy Expenses
11

ARTICLE VI REINSURED LIABILITIES    11
Section 6.01 Reinsured Liabilities
11

Section 6.02 Claims Settlement
11

Section 6.03 Recoveries
11

ARTICLE VII REPORTING AND SETTLEMENTS    12
Section 7.01 Ceding Company Reporting
12

Section 7.02 Reinsurer Reporting
13

Section 7.03 Settlements
14






--------------------------------------------------------------------------------





ARTICLE VIII MODCO ACCOUNT    16
Section 8.01 Modco Account
16

Section 8.02 Credit for Reinsurance
18

Section 8.03 Investment Management
18

ARTICLE IX HEDGING    19
Section 9.01 Existing Hedges
19

Section 9.02 Other Hedging
19

ARTICLE X ADMINISTRATION    19
Section 10.01 Policy Administration
19

Section 10.02 Record-Keeping
20

ARTICLE XI TERM AND TERMINATION    20
Section 11.01 Duration of Agreement
20

Section 11.02 Recapture
20

Section 11.03 Recapture Payment
21

Section 11.04 Survival
21

ARTICLE XII ERRORS AND OMISSIONS    21
Section 12.01 Errors and Omissions
21

ARTICLE XIII DISPUTE RESOLUTION    22
Section 13.01 Negotiation
22

Section 13.02 Arbitration; Waiver of Trial by Jury
22

ARTICLE XIV INSOLVENCY    23
Section 14.01 Insolvency
23

ARTICLE XV TAXES    24
Section 15.01 Taxes
24

Section 15.02 DAC Tax Election
25

Section 15.03 Tax Treatment
25

ARTICLE XVI REPRESENTATIONS, WARRANTIES AND COVENANTS    26
Section 16.01 Representations and Warranties of the Ceding Company
26

Section 16.02 Covenants of the Ceding Company
27

Section 16.03 Representations and Warranties of the Reinsurer
28

Section 16.04 Covenants of the Reinsurer
29

ARTICLE XVII MISCELLANEOUS    30


ii

--------------------------------------------------------------------------------





Section 17.01 Currency
30

Section 17.02 Interest
30

Section 17.03 Right of Setoff and Recoupment
30

Section 17.04 No Third-Party Beneficiaries
31

Section 17.05 Amendment
31

Section 17.06 Notices
31

Section 17.07 Consent to Jurisdiction
32

Section 17.08 Service of Process
32

Section 17.09 Inspection of Records
32

Section 17.10 Confidentiality
33

Section 17.11 Successors
34

Section 17.12 Entire Agreement
34

Section 17.13 Severability
34

Section 17.14 Construction
34

Section 17.15 Non-Waiver
34

Section 17.16 Further Assurances
34

Section 17.17 Governing Law
35

Section 17.18 Counterparts
35



Schedules


I.    Policy Forms and Riders
II.    Policy Expenses
III.    Initial Modco Assets
IV.    Existing Index Hedges
V.    Existing Other Hedges
VI.    Reinsurer Reports


Exhibits


A.
Form of Weekly Accounting Report

B.
Form of Monthly Accounting Report

C.
Form of Quarterly Accounting Report

D.
Account Value Roll-Forward Information Fields

E.
Seriatim Information Fields





iii

--------------------------------------------------------------------------------






MODIFIED COINSURANCE AGREEMENT (SEPARATE ACCOUNT FA BUSINESS)
This MODIFIED COINSURANCE AGREEMENT (this “Agreement”), effective as of June 1,
2018 (the “Effective Date”), is made by and between Voya Insurance and Annuity
Company, an insurance company organized under the Laws of the State of Iowa (the
“Ceding Company”), and Athene Annuity & Life Assurance Company, a reinsurance
company organized under the Laws of the State of Delaware (the “Reinsurer”).
WITNESSETH:
WHEREAS, Athene Holding Ltd. (“AHL”), VA Capital Company LLC (the “Buyer
Parent”), and Voya Financial, Inc. (the “Seller”) have entered into a Master
Transaction Agreement, dated as of December 20, 2017 (the “Master Agreement”),
pursuant to which, among other things, the Seller will sell, and Venerable
Holdings, Inc., a wholly owned subsidiary of the Buyer Parent (the “Buyer”),
will purchase, all of the issued and outstanding shares of common stock of the
Ceding Company;
WHEREAS, in connection with the closing of the sale of the Ceding Company to the
Buyer, the Ceding Company and Athene Life Re Ltd., a wholly owned subsidiary of
AHL (“ALRe”), have entered into a reinsurance transaction pursuant to which the
Ceding Company cedes, and ALRe accepts, on a modified coinsurance basis, an
eighty percent (80%) quota share of certain liabilities with respect to certain
fixed annuity business of the Ceding Company; and
WHEREAS, in connection with the closing of the sale of the Ceding Company to the
Buyer, the Ceding Company and the Reinsurer, an indirect wholly owned subsidiary
of AHL, wish to enter into a modified coinsurance transaction with respect to
certain separate account fixed annuity business of the Ceding Company; and
WHEREAS, subject to the terms, conditions and limitations contained herein, the
Ceding Company desires to cede, on a modified coinsurance basis, and the
Reinsurer desires to accept, the Reinsured Liabilities (as defined below).
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Ceding Company and the Reinsurer hereby agree as follows:
ARTICLE I
GENERAL PROVISIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Action” shall mean (a) any civil, criminal or administrative action, suit,
claim, litigation, arbitration or similar proceeding, in each case, before a
Governmental Entity, or (b) any investigation or written inquiry by a
Governmental Entity other than any examination by a taxing authority, including
a tax audit.


1

--------------------------------------------------------------------------------





“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with, such first Person, and the term “Affiliated” shall
have a correlative meaning. For the purposes of this definition, “control”, when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly through the ownership of voting
securities, by contract, or otherwise, and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. For the avoidance
of doubt, the Ceding Company and the Reinsurer shall not be deemed “Affiliates”
for purposes of this Agreement.
“Agreement” shall have the meaning specified in the Preamble hereto.
“AHL” shall have the meaning specified in the Recitals hereto.
“ALRe” shall have the meaning specified in the Recitals hereto.
“Authorized Representative” shall have the meaning specified in
Section 14.01(a)(i).
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions are authorized or required by Law to close in New
York, New York or Des Moines, Iowa.
“Buyer” shall have the meaning specified in the Recitals hereto.
“Buyer Parent” shall have the meaning specified in the Recitals hereto.
“Ceding Company” shall have the meaning specified in the Preamble hereto.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company Required SA Business Initial Premium” shall have the meaning specified
in Section 3.02(b).
“Custodian” shall have the meaning specified in Section 8.01.
“Delaware SAP” shall mean the statutory accounting principles and practices
prescribed or permitted for Delaware life insurance companies by the Delaware
Department of Insurance, consistently applied by the Reinsurer
“Effective Date” shall have the meaning specified in the Preamble hereto.
“Estimated Company Ceding Commission” shall have the meaning specified in the
Master Agreement.
“Estimated Company Required SA Business Initial Premium” shall have the meaning
specified in Section 3.02(d).


2

--------------------------------------------------------------------------------





“Estimated Company SA Business Ceding Commission” shall mean the portion of the
Estimated Company Ceding Commission allocated to this Agreement by the Reinsurer
and the Ceding Company.
“Excluded Liabilities” shall mean without duplication (a) all Extra-Contractual
Obligations other than Reinsurer Extra-Contractual Obligations, (b) any
liabilities resulting from any change to the terms of any Reinsured Policy after
the Effective Date, unless such change is required by applicable Law by the
express terms of the Reinsured Policies, or has been approved in writing in
advance by the Reinsurer, (c) any liabilities other than Reinsured Liabilities
and (d) any ex gratia payments made by the Ceding Company (i.e., payments the
Ceding Company is not required to make under the terms of the Reinsured
Policies) unless such payment has been approved in writing in advance by the
Reinsurer.
“Existing Hedge Proceeds” shall have the meaning specified in Section 9.01.
“Existing Hedges” shall mean all Existing Index Hedges and Existing Other
Hedges.
“Existing IMR” shall mean the Quota Share of the Ceding Company’s interest
maintenance reserves relating to the Reinsured Policies as of the Effective
Date, determined in accordance with Iowa SAP.
“Existing Index Hedges” shall mean all derivatives and other hedges purchased by
the Ceding Company prior to the Effective Date to hedge the index risk
associated with the Reinsured Policies that remain in full force and effect as
of the Effective Date and are listed on Schedule V. For the avoidance of doubt,
following the expiration or exercise of any Existing Index Hedge, such expired
or exercised hedge shall no longer be considered an Existing Index Hedge.
“Existing Other Hedges” shall mean all derivatives and other hedges purchased by
the Ceding Company prior to the Effective Date to hedge risk other than the
index risk associated with the Reinsured Policies that remain in full force and
effect as of the Effective Date and are listed on Schedule VI. For the avoidance
of doubt, following the expiration or exercise of any Existing Other Hedge, such
expired or exercised hedge shall no longer be considered an Existing Other
Hedge.
“Extra-Contractual Obligations” shall mean any liabilities or obligations not
arising under the express terms and conditions of, or in excess of the
applicable policy limits of, the Reinsured Policies, including liabilities or
obligations for fines, penalties, taxes, fees, forfeitures, compensatory
damages, and punitive, special, treble, bad faith, tort, exemplary or other
forms of extra-contractual damages awarded against or paid by the Ceding
Company, which liabilities or obligations arise from any act, error or omission
committed by the Ceding Company or any of its Affiliates or any of the
directors, officers, employees, agents, representatives, annuity producers,
administrators, service providers, successors or assigns of the Ceding Company
or any of its Affiliates, whether or not intentional, negligent, in bad faith or
otherwise relating to (a) the form, marketing, sale, underwriting, production,
issuance, cancellation or administration of the Reinsured Policies, (b) the
investigation, defense, trial, settlement or handling of claims, benefits or
payments under the Reinsured Policies, (c) the failure to pay, the delay in
payment, or errors in calculating or administering the payment of benefits,
claims or any other amounts due or alleged to be due under


3

--------------------------------------------------------------------------------





or in connection with the Reinsured Policies, (d) fines or other penalties
associated with escheat or unclaimed property liabilities arising under or
relating to the Reinsured Policies, (e) the failure of the Reinsured Policies or
the payments thereunder to qualify for their intended or expected tax status, or
(f) any tax, penalty or interest imposed in respect of any withholding or
reporting obligation of the Ceding Company in respect of taxes.
“Factual Information” shall have the meaning specified in Section 16.01(d).
“Final Company SA Business Ceding Commission” shall mean the portion of the
Final Company Ceding Commission allocated to this Agreement by the Reinsurer and
the Ceding Company.
“Governmental Entity” shall mean any foreign, federal, state, local or other
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, board, body, court or entity or any instrumentality thereof
or any self-regulatory body or arbitral body or arbitrator.
“Hedge Counterparty” shall mean, with respect to each Existing Hedge, the
counterparty of the Ceding Company with respect to such Existing Hedge.
“IMR” shall mean the interest maintenance reserve relating to the Reinsured
Liabilities, determined in accordance with Iowa SAP, consisting of the after-tax
unamortized deferred gains and losses in respect of the assets maintained in the
Modco Account.
“Initial Modco Assets” shall have the meaning specified in Section 3.02(c).
“Initial Premium” shall have the meaning specified in Section 3.02(a).
“Investment Management Agreement” shall have the meaning specified in Section
8.03.
“Investment Manager” shall have the meaning specified in Section 8.03.
“Iowa SAP” shall mean the statutory accounting principles and practices
prescribed or permitted for Iowa life insurance companies by the Iowa Insurance
Division, consistently applied by the Ceding Company; provided, that, for the
avoidance of doubt, Iowa SAP as applied by the Ceding Company shall include the
methodology for calculating indexed annuity product reserves set forth in Iowa
Administrative Code Chapter 191-97 to the extent applicable.
“Law” shall mean any law, statute, ordinance, written rule or regulation, order,
injunction, judgment, decree, principle of common law, constitution or treaty
enacted, promulgated, issued, enforced or entered by any Governmental Entity.
“Master Agreement” shall have the meaning specified in the Recitals hereto.
“Modco Account” shall have the meaning specified in Section 8.01(a).
“Modco Adjustment” shall mean, as of any date of determination, an amount equal
to (a) the Modco Reserves as of such date, plus (b) the IMR as of such date,
minus (c) the Statutory Carrying


4

--------------------------------------------------------------------------------





Value of the assets maintained in the Modco Account as of such date, minus (d)
any amounts due and unpaid by the Ceding Company under Section 7.03(a) or (b).
“Modco Excess Withdrawals” shall have the meaning specified in Section 8.01(c).
“Modco Reserves” shall mean an amount equal to the Quota Share of the Net
Statutory Reserves.
“Monthly Accounting Period” shall have the meaning specified in Section 7.01(b).
“Monthly Accounting Report” shall have the meaning specified in Section 7.01(b).
“Monthly Settlement Amount” shall have the meaning specified in Section 7.03(b).
“Net Statutory Reserves” shall mean the net statutory reserves of the Ceding
Company in respect of the Reinsured Policies, which shall be calculated in good
faith on a seriatim basis in accordance with Iowa SAP and using valuation
interest rates determined in a manner consistent with the Ceding Company’s
historical practices; provided, however, that Net Statutory Reserves shall not
include (a) additional actuarial reserves (as used in connection with Iowa SAP),
if any, established by the Ceding Company as a result of its annual cash flow
testing, (b) any asset valuation reserves (as used in connection with Iowa SAP)
established by the Ceding Company, (c) any interest maintenance reserves (as
used in connection with Iowa SAP) established by the Ceding Company or (d) any
other reserve not directly attributable to specific Reinsured Policies.
“Non-Payout Annuities” shall have the meaning specified in Section 7.01.
“Non-Public Personal Information” shall have the meaning specified in
Section 17.10(b).
“Payout Annuities” shall have the meaning specified in Section 7.01.
“Permits” shall mean any licenses, certificates of authority or other similar
certificates, registrations, franchises, permits, approvals or other similar
authorizations issued to a Person by a Governmental Entity.
“Permitted Assets” shall mean (a) with respect to any assets maintained in the
Separate Account, any assets into which the investment portfolio of the Separate
Account may be invested pursuant to applicable Law, (b) the Existing Hedges and
(c) with respect to any assets other than the assets maintained in the Separate
Account or the Existing Hedges, cash and any securities or other assets
qualifying as admitted assets of the Ceding Company under the applicable Laws of
the State of domicile of the Ceding Company.
“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization,
Governmental Entity or other entity.
“Policy Expenses” shall have the meaning specified in Section 5.01.
“Proprietary Information” shall have the meaning specified in Section 17.10(a).


5

--------------------------------------------------------------------------------





“Quarterly Accounting Period” shall have the meaning specified in
Section 7.01(c).
“Quarterly Accounting Report” shall have the meaning specified in
Section 7.01(c).
“Quarterly Settlement Amount” shall have the meaning specified in Section
7.03(c).
“Quota Share” shall mean twenty percent (20%).
“Recapture Effective Date” shall mean the date on which the liability of the
Reinsurer with respect to all of the Reinsured Policies is terminated pursuant
to Section 11.02 or the effective date of the rejection of this Agreement by any
Receiver or of a recapture in full.
“Receiver” shall have the meaning specified in Section 11.03(a).
“Reinsurance Premiums” shall mean the Quota Share of the premiums, policy loan
principal and interest payments, and other fees, amounts, payments, collections
and recoveries received by the Ceding Company with respect to the Reinsured
Policies.
“Reinsured Liabilities” shall mean the Quota Share of (a) liabilities of the
Ceding Company with respect to claims, net of applicable surrender charges and
market value adjustments, if any, for benefits related to partial surrenders,
full surrenders, death claims, annuitizations, policy loans and other
contractual benefits under the Reinsured Policies, (b) the Reinsurer
Extra-Contractual Obligations, (c) liabilities with respect to premium taxes
payable by the Ceding Company to the extent relating to premiums with respect to
the Reinsured Policies that are issued after the Effective Date, (d) premium
taxes and guaranty fund assessments payable by the Ceding Company to the extent
relating to premiums received by the Ceding Company with respect to the
Reinsured Policies and (e) trail commissions payable to producers with respect
to the Reinsured Policies and other commissions payable with respect to premiums
received by the Ceding Company after the Effective Date and paid to the
Reinsurer; provided, that in no event shall “Reinsured Liabilities” include any
Excluded Liabilities.
“Reinsured Policies” shall mean (a) all separate account fixed annuity contracts
issued by the Ceding Company on the policy forms that are listed on Schedule I
and in force on the Effective Date, including any riders that are listed on
Schedule I and any amendments or endorsements attached thereto as of the
Effective Date, (b) all fixed annuity contracts assumed by the Ceding Company
pursuant to the reinsurance agreements listed on Schedule I, (c) all
supplementary contracts, whether with or without life contingencies, issued by
the Ceding Company on or following the Effective Date upon the annuitization of
any annuity contract referenced in (a) or (b) above or (d) below, and (d) all
separate account fixed annuity contracts of the type referenced in clause (a)
above that are issued by the Ceding Company during the sixty (60) days following
the Effective Date, including any amendments or endorsements attached thereto.
“Reinsurer” shall have the meaning specified in the Preamble hereto.


6

--------------------------------------------------------------------------------





“Reinsurer Extra-Contractual Obligations” shall mean Extra-Contractual
Obligations relating to the Reinsured Policies to the extent caused by, arising
from or related to any act of, or failure to act by, the Reinsurer or any of its
Affiliates following the Effective Date.
“Reserves Report” shall have the meaning specified in Section 7.02(a).
“Seller” shall have the meaning specified in the Recitals hereto.
“Separate Account” shall mean the separate account in which assets are
maintained by the Ceding Company to support the Ceding Company’s payment
obligations with respect to the separate account fixed annuity contracts
comprising the Reinsured Policies.
“Statutory Carrying Value” shall mean, with respect to any asset, as of the
relevant date of determination, the amount permitted to be carried by the Ceding
Company as an admitted asset consistent with Iowa SAP.
“Terminal Accounting Report” shall have the meaning specified in
Section 11.03(a).
“Treasury Regulations” shall mean all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to
time.
“Unamortized Ceding Commission” shall mean an amount equal to: (a) the Final
Company SA Business Ceding Commission, multiplied by (b)(i) the Modco Reserves
as of the Recapture Effective Date, divided by (ii) the Modco Reserves as of the
Effective Date; provided, however, that as of any date of determination on or
following the tenth anniversary of the Effective Date, the Unamortized Ceding
Commission will be zero.
“Weekly Accounting Report” shall have the meaning specified in Section 7.01(a).
“Weekly Settlement Amount” shall have the meaning specified in Section 7.03(a).
Section 1.02    Other Definitional Provisions.
(a)    For purposes of this Agreement, the words “hereof,” “herein,” “hereby”
and other words of similar import refer to this Agreement as a whole, including
all Schedules and Exhibits to this Agreement, unless otherwise indicated.
(b)    Whenever the singular is used herein, the same shall include the plural,
and whenever the plural is used herein, the same shall include the singular,
where appropriate.
(c)    The term “including” means “including but not limited to.”
(d)    Whenever used in this Agreement, the masculine gender shall include the
feminine and neutral genders and vice versa.
(e)    The Schedules and Exhibits hereto are hereby incorporated by reference
into the body of this Agreement.


7

--------------------------------------------------------------------------------





(f)    All references herein to Articles, Sections, Subsections, Paragraphs,
Exhibits and Schedules shall be deemed references to Articles and Sections and
Subsections and Paragraphs of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.
(g)    All terms defined in this Agreement shall have the defined meaning when
used in any Schedule, Exhibit, certificate, report or other documents attached
hereto or made or delivered pursuant hereto unless otherwise defined therein.
ARTICLE II
COVERAGE
Section 2.01    Scope and Basis of Reinsurance.
(a)    This Agreement shall be effective as of 12:00:01 a.m. Eastern Time on the
Effective Date.
(b)    This Agreement is an agreement for indemnity reinsurance made solely
between the Ceding Company and the Reinsurer.
(c)    Subject to the terms, conditions and limits of this Agreement (including
the exclusion from coverage of Excluded Liabilities), the Ceding Company shall
automatically cede and the Reinsurer shall automatically reinsure, on a modified
coinsurance basis, the Reinsured Liabilities.
(d)    Subject to the terms, conditions and limits of this Agreement (including
the exclusion from coverage of Excluded Liabilities), the Reinsurer shall follow
the fortunes of the Ceding Company, and to that end the Reinsurer’s liability
for the Reinsured Policies shall be identical to that of the Ceding Company and
shall be subject to the same risks, terms, conditions, interpretations, waivers,
modifications, alterations and cancellations to which the Ceding Company is
subject with respect to the Reinsured Policies, subject in each case to the
Ceding Company’s duty to adhere to its obligations pursuant to Article X.
(e)    Notwithstanding anything to the contrary herein, the Reinsurer shall not
be liable for any Excluded Liabilities.
Section 2.02    Policy Changes.
(a)    The Ceding Company shall not, without the prior written consent of the
Reinsurer, terminate, amend, modify or waive any provision or provisions of the
Reinsured Policies, except to the extent required by applicable Law or the
express terms of the Reinsured Policies.
(b)    Any such terminations, amendments, modifications or waivers made without
the prior written consent of the Reinsurer shall be disregarded for purposes of
this Agreement, and the reinsurance with respect to the affected Reinsured
Policy will continue as if such termination, amendment, modification or waiver
had not been made.


8

--------------------------------------------------------------------------------





Section 2.03    Reinstatement of Surrendered Policies. If a Reinsured Policy
that has been surrendered is reinstated according to its terms and the Ceding
Company’s reinstatement policies, the Reinsurer will, upon notification,
automatically reinstate the reinsurance with respect to such Reinsured Policy;
provided, that, to the extent that the reinstatement of such Reinsured Policy
requires payment of premiums in arrears or reimbursement of claims paid, the
Ceding Company shall pay to the Reinsurer all Reinsurance Premiums in arrears
and all reimbursements of Reinsured Liabilities paid on such Reinsured Policy.
Section 2.04    Misstatement of Fact. In the event of a change in the amount
payable under a Reinsured Policy due to a misstatement of fact, the Reinsurer’s
liability with respect to such Reinsured Policy will change proportionately.
Such Reinsured Policy will be rewritten from commencement on the basis of the
adjusted amounts using premiums and such other terms based on the correct facts,
and the proper adjustment for the difference in Reinsurance Premiums, without
interest, will be made.
Section 2.05    Credited Rates and Non-Guaranteed Elements. The Ceding Company
will be responsible for establishing contractual guarantees, credited interest
rates and other non-guaranteed elements of the Reinsured Policies; provided,
that the Reinsurer shall be permitted to provide recommendations regarding the
contractual guarantees, credited interest rates and other non-guaranteed
elements and index strategies of the Reinsured Policies and, to the extent such
recommendations comply with applicable Law, generally accepted actuarial
standards of practice, the terms of the Reinsured Policies and any
recommendations provided by ALRe, the Ceding Company shall not unreasonably take
any actions that contravene such recommendations and shall promptly incorporate
such recommendations. If the Ceding Company fails to adhere to such
recommendations, then the Ceding Company shall promptly notify the Reinsurer in
writing of such failure.
Section 2.06    Programs of Internal Replacement. The Ceding Company shall not
solicit, or allow any of its Affiliates to solicit, directly or indirectly,
policy holders of the Reinsured Policies in connection with any program of
internal replacement. The term “program of internal replacement” means any
program sponsored or supported by the Ceding Company or any of its Affiliates
that is offered to a class of policy owners and in which a Reinsured Policy or a
portion of a Reinsured Policy is exchanged for another policy that is written by
the Ceding Company or any Affiliate of the Ceding Company or any successor or
assignee of any of them.
Section 2.07    Conservation Program. Upon the request of the Reinsurer, the
Ceding Company shall reasonably cooperate and work with the Reinsurer in good
faith to develop and implement a conservation program with respect to the
Reinsured Policies.
Section 2.08    Retrocession. The Reinsurer may retrocede all or any portion of
the risks ceded to it pursuant to this Agreement without the consent of the
Ceding Company.
Section 2.09    Interest Maintenance Reserve. The Ceding Company and the
Reinsurer agree that the IMR shall be ceded to the Reinsurer and maintained in
the Modco Account. The IMR shall be calculated by the Ceding Company.


9

--------------------------------------------------------------------------------





Section 2.10    Valuation of Liabilities. The Reinsurer shall calculate the
statutory and tax reserves with respect to the Reinsured Policies; provided,
that, the Ceding Company shall provide reasonable support and assistance to the
Reinsurer in connection with such calculations with respect to the calendar
quarters ending June 30, 2018, September 30, 2018 and December 31, 2018.
ARTICLE III
REINSURANCE PREMIUMS
Section 3.01    Reinsurance Premiums. The payment of Reinsurance Premiums and
the Company Required SA Business Initial Premium is a condition precedent to the
liability of the Reinsurer under this Agreement. All Reinsurance Premiums other
than the Company Required SA Business Initial Premium shall be payable in
accordance with Section 7.03.
Section 3.02    Initial Premium; True-Up.
(a)    The initial premium payable by the Ceding Company to the Reinsurer shall
be an amount equal to (i) the Modco Reserves as of the Effective Date, plus (ii)
the Existing IMR (the “Initial Premium”);
(b)    The payment of the Initial Premium shall be satisfied on the Effective
Date by the allocation by the Ceding Company of Permitted Assets to the Modco
Account, including the Existing Hedges, with an aggregate Statutory Carrying
Value as of the Effective Date equal to the following (the “Company Required SA
Business Initial Premium”):
(i)    the Modco Reserves as of the Effective Date, plus
(ii)    the Existing IMR, minus
(iii)    the Quota Share of the amount of outstanding policy loans on the
Reinsured Policies as of the Effective Date, if any, net of any unearned policy
loan interest on such loans but including amounts of interest due and accrued
with respect thereto.
(c)    A list of the assets to be so deposited (the “Initial Modco Assets”),
including the Statutory Carrying Value of each such asset as of the Effective
Date, is set forth on Schedule III attached hereto.
(d)    The amount of the Company Required SA Business Initial Premium actually
deposited into the Modco Account on the Effective Date (such estimated amount,
the “Estimated Company Required SA Business Initial Premium”) shall be
determined on an estimated basis in accordance with the Master Agreement.
(e)    The Estimated Company Required SA Business Initial Premium shall be
subject to adjustment following the Effective Date in accordance with the Master
Agreement. Any such adjustment payable by the Ceding Company shall be promptly
deposited into the Modco Account.


10

--------------------------------------------------------------------------------






ARTICLE IV
CEDING COMMISSION
Section 4.01    Ceding Commission. The Reinsurer shall pay to the Ceding Company
the Estimated Company SA Business Ceding Commission on the Effective Date. The
Estimated Company SA Business Ceding Commission shall be subject to a
post-Effective Date adjustment in accordance with the Master Agreement.
ARTICLE V
ADMINISTRATION FEE
Section 5.01    Policy Expenses. On a quarterly basis, the Reinsurer shall pay
the Ceding Company an administrative expense fee (“Policy Expenses”) to cover
the cost of providing all administrative and other services necessary or
appropriate in connection with the administration of the Reinsured Policies and
the Reinsured Liabilities in an amount calculated in accordance with Schedule II
attached hereto. The Policy Expenses shall be payable by the Reinsurer to the
Ceding Company in accordance with Section 7.03.
ARTICLE VI
REINSURED LIABILITIES
Section 6.01    Reinsured Liabilities. Subject to Sections 6.02 and 6.03, the
Reinsurer shall pay to the Ceding Company the Reinsured Liabilities in
accordance with Section 7.03.
Section 6.02    Claims Settlement.
(a)    Subject to Section 6.02(b) and 6.03, the Ceding Company shall be
responsible for the settlement of claims with respect to the Reinsured
Liabilities in accordance with Article X, applicable Law and the terms and
conditions of the Reinsured Policies.
(b)    The Ceding Company shall notify the Reinsurer in writing if the Ceding
Company determines that a claim for payment under a Reinsured Policy either
requires investigation or should be contested or denied. The Reinsurer and the
Ceding Company shall consult in good faith regarding the disposition of any such
claim. The Reinsurer may, but shall not be required to, recommend to the Ceding
Company how to handle such claim. In the event of any disagreement between the
Ceding Company and the Reinsurer as to the validity or amount of such a claim,
the Reinsurer shall have final authority over the disposition of such claim;
provided, however, that if ALRe provides a recommendation regarding the handling
of such claim, then the Ceding Company shall be permitted to follow such
recommendation.
Section 6.03    Recoveries. Subject to Section 6.02(b), if the Ceding Company
obtains any recoveries in respect of a claim with respect to the Reinsured
Liabilities paid by it in accordance with the terms of any Reinsured Policy, the
Ceding Company shall promptly pay to the Reinsurer the Quota Share of such
recoveries.


11

--------------------------------------------------------------------------------





ARTICLE VII
REPORTING AND SETTLEMENTS
Section 7.01    Ceding Company Reporting.
(a)    Within three (3) Business Days following the end of each calendar week,
the Ceding Company shall deliver to the Reinsurer a weekly accounting report (a
“Weekly Accounting Report”) substantially in the form set forth in Exhibit A for
such calendar week. The parties shall from time to time amend Exhibit A as
necessary to appropriately effectuate the terms and conditions of this Agreement
and to ensure the accounting and settlements made hereunder are correctly
computed.
(b)    Within five (5) Business Days following the end of each calendar month,
the Ceding Company shall deliver to the Reinsurer a monthly accounting report (a
“Monthly Accounting Report”) substantially in the form set forth in Exhibit B
for such calendar month (a “Monthly Accounting Period”). The parties shall from
time to time amend Exhibit B as necessary to appropriately effectuate the terms
and conditions of this Agreement and to ensure the accounting and settlements
made hereunder are correctly computed.
(c)    Within five (5) Business Days following the receipt of the Reserves
Report by the Ceding Company, the Ceding Company shall deliver to the Reinsurer
a quarterly accounting report (a “Quarterly Accounting Report”) substantially in
the form set forth in Exhibit C for such calendar quarter (a “Quarterly
Accounting Period”). The parties shall from time to time amend Exhibit C as
necessary to appropriately effectuate the terms and conditions of this Agreement
and to ensure the accounting and settlements made hereunder are correctly
computed.
(d)    Within ten (10) Business Days following the end of each calendar quarter
and any Recapture Effective Date, the Ceding Company shall deliver to the
Reinsurer a report setting forth the IMR as of the end of such calendar quarter
or such Recapture Effective Date, as applicable.
(e)     (i) Within four (4) Business Days following the end of each Monthly
Accounting Period, the Ceding Company shall deliver to the Reinsurer, as of the
end of such Monthly Accounting Period or the Recapture Effective Date, as
applicable, a report of the Reinsured Policies in the form specified by the
Reinsurer, which shall include, among other things, data feeds underlying
roll-forward of policy count and account values with respect to the Reinsured
Policies as identified in Exhibit D, the final form of which the parties will
negotiate in good faith and (ii) within three (3) Business Days following the
end of each Monthly Accounting Period solely with respect to the payout
annuities comprising the Reinsured Policies (the “Payout Annuities”) and within
one (1) Business Day following the end of each Monthly Accounting Period with
respect to all Reinsured Policies other than the Payout Annuities (the
“Non-Payout Annuities”), the Ceding Company shall deliver to the Reinsurer, as
of the end of such Monthly Accounting Period or the Recapture Effective Date, as
applicable, a report setting forth seriatim information with respect to each of
the Reinsured Policies, including the information identified in Exhibit E, the
final form of which the parties will negotiate in good faith and which shall be
redacted such that it does not include Non-Public Personal Information


12

--------------------------------------------------------------------------------





(f)    The Ceding Company shall deliver to the Reinsurer, as of the end of such
Monthly Accounting Period or the Recapture Effective Date, as applicable, (i)
within seven (7) Business Days following the end of each Monthly Accounting
Period, a report of the assets held in the Modco Account and an investment
accounting report which shall include holdings, book value roll forward (based
on, with respect to structured credit assets, cash flows provided by the
Investment Manager or book value calculations provided by the Reinsurer) and
income reports, in each case, on a CUSIP level and (ii) within five (5) Business
Days following the end of each Monthly Accounting period, a report of the
Existing Hedges and the effectiveness thereof in a form mutually agreed upon by
the Ceding Company and the Reinsurer.
(g)    The Ceding Company shall deliver to the Reinsurer: (i) within five (5)
Business Days following the filing of the Ceding Company’s unaudited annual
statement with the Iowa Insurance Division but no later than March 20 of each
year, a copy of such unaudited annual statement; (ii) within five (5) Business
Days of the filing of the Ceding Company’s audited annual statutory financial
statements with the Iowa Insurance Division but no later than June 20 of each
year, a copy of such annual statutory financial statements; and (iii) within
five (5) Business Days following the filing of the Ceding Company’s unaudited
quarterly statutory financial statements with the Iowa Insurance Division but no
later than sixty (60) calendar days following the end of each calendar quarter,
a copy of such unaudited quarterly statutory financial statements.
(h)    Upon request, the Ceding Company will, within a reasonable timeframe,
promptly provide the Reinsurer with any additional information related to the
Reinsured Policies available to the Ceding Company and not reasonably available
to the Reinsurer which the Reinsurer requires in order to complete its financial
statements or is otherwise required to comply with regulatory requirements. The
Reinsurer will identify and communicate any such requests to the Ceding Company
sufficiently in advance of any required deadlines such that the applicable
information and timing for the provision thereof can be mutually agreed by the
parties.
(i)    The Ceding Company acknowledges that timely and correct compliance with
the reporting requirements of this Agreement are a material element of the
Ceding Company’s responsibilities hereunder and an important basis of the
Reinsurer’s ability to reinsure the risks hereunder. Consistent and material
non-compliance with reporting requirements, including extended delays, will
constitute a material breach of the terms of this Agreement.
Section 7.02    Reinsurer Reporting.
(a)    Within ten (10) Business Days following the end of each calendar quarter
and any Recapture Effective Date, the Reinsurer shall deliver to the Ceding
Company a report (the “Reserves Report”) setting forth the Modco Reserves,
determined on a seriatim basis, as of the end of such calendar quarter or such
Recapture Effective Date, as applicable. The Reinsurer will work with the Ceding
Company in good faith to provide reasonable supporting data in connection with
the delivery of each Reserves Report.
(a)    Within five (5) Business Days following the end of each calendar quarter,
the Reinsurer shall deliver to the Ceding Company (and any applicable investment
accounting service provider) a report setting forth, with respect to structured
credit assets held in the Modco


13

--------------------------------------------------------------------------------





Account, projected cash flows provided by the Investment Manager or book value
calculations prepared by the Reinsurer, which shall be used by the Ceding
Company in connection with the preparation of the Quarterly Accounting Report
for such calendar quarter.
(c)    The Reinsurer shall deliver to the Ceding Company: (i) within five (5)
Business Days following the filing of the Reinsurer’s unaudited annual statement
with the Delaware Department of Insurance but no later than March 20 of each
year, a copy of such unaudited annual statement; (ii) within five (5) Business
Days of the filing of the Reinsurer’s audited annual statutory financial
statements with the Delaware Department of Insurance but no later than June 20
of each year, a copy of such annual statutory financial statements; and
(iii) within five (5) Business Days following the filing of the Reinsurer’s
unaudited quarterly statutory financial statements with the Delaware Department
of Insurance but no later than sixty (60) calendar days following the end of
each calendar quarter, a copy of such unaudited quarterly statutory financial
statements.
(d)    The Reinsurer shall provide to the Ceding Company the additional reports
set forth on Schedule VI at the times set forth on Schedule VI.
(e)    Upon request, the Reinsurer will, within a reasonable timeframe, provide
the Ceding Company with any additional information related to the Reinsured
Policies available to the Reinsurer and not reasonably available to the Ceding
Company which the Ceding Company reasonably requires in order to complete its
financial statements or is otherwise required to comply with regulatory
requirements. The Ceding Company will identify and communicate any such requests
to the Reinsurer sufficiently in advance of any required deadlines such that the
applicable information and timing for the provision thereof can be mutually
agreed by the parties.
Section 7.03    Settlements.
(a)    An interim net balance payable under this Agreement for each calendar
week (as set forth in the applicable Weekly Accounting Report, the “Weekly
Settlement Amount”) shall be calculated by the Ceding Company and reported to
the Reinsurer in the Weekly Accounting Report delivered with respect to such
period. Each Weekly Settlement Amount shall be payable as follows:
(i)    If the Weekly Settlement Amount with respect to any period is positive,
then the Ceding Company shall deposit into the Modco Account an amount equal to
such Weekly Settlement Amount on the date on which such Weekly Settlement Amount
is reported by the Ceding Company to the Reinsurer; or
(ii)    If the Weekly Settlement Amount with respect to any period is negative,
then the Ceding Company shall be permitted to withdraw from the Modco Account an
amount equal to the absolute value of such Weekly Settlement Amount within two
(2) Business Days following the date on which such Weekly Settlement Amount is
reported by the Ceding Company to the Reinsurer; provided, that if the absolute
value of such Weekly Settlement Amount is greater than the fair market value of
the assets maintained in the Modco Account, then the Reinsurer shall pay the
amount of such difference to the Ceding Company.


14

--------------------------------------------------------------------------------





All Weekly Settlement Amounts paid during any Monthly Accounting Period shall be
reflected in the Monthly Accounting Report with respect to such Monthly
Accounting Period and taken into account in determining the Monthly Settlement
Amount with respect to such Monthly Accounting Period. All Weekly Settlement
Amounts paid during any Quarterly Accounting Period shall be reflected in the
Quarterly Accounting Report with respect to such Quarterly Accounting Period and
taken into account in determining the Quarterly Settlement Amount with respect
to such Quarterly Accounting Period.
(b)    The net balance payable under this Agreement for each Monthly Accounting
Period (as set forth in the applicable Monthly Accounting Report, the “Monthly
Settlement Amount”) shall be calculated by the Ceding Company and reported to
the Reinsurer in the Monthly Accounting Report delivered with respect to such
Monthly Accounting Period. Each Monthly Settlement Amount shall be payable as
follows:
(i)    if the Monthly Settlement Amount indicated in the Monthly Accounting
Report is positive, then the Ceding Company shall deposit into the Modco
Account, on the date of delivery of such Monthly Accounting Report to the
Reinsurer, an amount equal to such Monthly Settlement Amount; or
(ii)    if the Monthly Settlement Amount indicated in a Monthly Accounting
Report is negative, then the Ceding Company shall be permitted to withdraw from
the Modco Account, on the date that is five (5) Business Days following the
delivery of the Monthly Accounting Report to the Reinsurer, an amount equal to
the absolute value of such Monthly Settlement Amount; provided, that if the
absolute value of such negative Monthly Settlement Amount is greater than the
fair market value of the assets in the Modco Account as of the last day of the
relevant Monthly Accounting Period, then the Reinsurer shall pay the amount of
such difference to the Ceding Company no later than five (5) Business Days after
the receipt by the Reinsurer of the applicable Monthly Accounting Report.
(c)    The net balance payable under this Agreement for each Quarterly
Accounting Period (as set forth in the applicable Quarterly Accounting Report,
the “Quarterly Settlement Amount”) shall be calculated by the Ceding Company and
reported to the Reinsurer in the Quarterly Accounting Report delivered with
respect to such Quarterly Accounting Period. Each Quarterly Settlement Amount
shall be payable as follows:
(i)    if the Quarterly Settlement Amount indicated in the Quarterly Accounting
Report is positive, then the Ceding Company shall deposit into the Modco
Account, on the date of delivery of such Quarterly Accounting Report to the
Reinsurer, an amount equal to such Quarterly Settlement Amount; or
(ii)    if the Quarterly Settlement Amount indicated in a Quarterly Accounting
Report is negative, then the Ceding Company shall be permitted to withdraw from
the Modco Account, on the date that is five (5) Business Days following the
delivery of the Quarterly Accounting Report to the Reinsurer, an amount equal to
the absolute value of such Quarterly Settlement Amount; provided, that if the
absolute value of such negative Quarterly Settlement Amount is greater than the
fair market value of the assets in the Modco


15

--------------------------------------------------------------------------------





Account as of the last day of the relevant Quarterly Accounting Period, then the
Reinsurer shall pay the amount of such difference to the Ceding Company no later
than five (5) Business Days after the receipt by the Reinsurer of the applicable
Quarterly Accounting Report.
(d)    The Modco Adjustment payable under this Agreement for each Quarterly
Accounting Period (as set forth in the applicable Quarterly Accounting Report)
shall be payable as follows:
(i)    if the Modco Adjustment is positive, then the Reinsurer shall pay to the
Ceding Company for immediate deposit into the Modco Account such positive amount
no later than five (5) Business Days after the receipt by the Reinsurer of the
applicable Quarterly Accounting Report; and
(ii)    if the Modco Adjustment is negative, then, on the date of delivery of
the Quarterly Accounting Report to the Reinsurer, the Ceding Company shall
withdraw assets with a Statutory Carrying Value equal to the absolute value of
such negative amount from the Modco Account and pay the absolute value of such
negative amount to the Reinsurer.
(e)    Except as otherwise set forth herein, any amount due under this Agreement
shall be paid by wire transfer of immediately available funds to the account or
accounts designated by the recipient thereof.

ARTICLE VIII
MODCO ACCOUNT
Section 8.01    Modco Account.
(a)    As of the Effective Date, the Ceding Company shall establish a modified
coinsurance account (the “Modco Account”) on the books and records of the Ceding
Company, which shall consist of, collectively, a custody account established by
the Ceding Company with The Bank of New York Mellon (as custodian of such
custody account, the “Custodian”), a Quota Share allocation of the assets
maintained by the Ceding Company in the portfolio of the Separate Account
supporting the Ceding Company’s payment obligations with respect to the separate
account fixed annuity contracts comprising the Reinsured Policies, a Quota Share
allocation of the Existing Hedges and certain additional Permitted Assets
allocated by the Ceding Company to the Modco Account. The Modco Account and the
assets maintained therein will be owned and maintained by the Ceding Company and
will be used exclusively for the purposes set forth in this Agreement. The
assets maintained in the Modco Account shall be invested in and consist only of
Permitted Assets, and the Permitted Assets shall be valued, for the purposes of
this Agreement, according to their Statutory Carrying Value. In accordance with
Iowa SAP, the Ceding Company elects to cede all capital gains and losses in
respect of the assets maintained in the Modco Account to the Reinsurer on a
gross basis.
(b)    Notwithstanding any other provision hereof, assets held in the Modco
Account may be withdrawn by the Ceding Company at any time and shall be utilized
and applied


16

--------------------------------------------------------------------------------





by the Ceding Company or any of its successors in interest by operation of law,
including any liquidator, rehabilitator, receiver or conservator of the Ceding
Company, without diminution because of insolvency on the part of the Ceding
Company or the Reinsurer, only for the following purposes:
(i)    to reimburse the Ceding Company for the Quota Share of premiums which are
returned to the owners of the Reinsured Policies because of cancellations of
such Reinsured Policies;
(ii)    to reimburse the Ceding Company for the Reinsured Liabilities paid
pursuant to the provisions of the Reinsured Policies;
(iii)    to pay any Weekly Settlement Amount, Monthly Settlement Amount,
Quarterly Settlement Amount and other undisputed amounts due to the Ceding
Company under this Agreement; and
(iv)    to pay any Modco Adjustment due from the Ceding Company to the
Reinsurer;
provided, however, that, other than withdrawals made by the Ceding Company for
the purpose of effectuating the payment of the Weekly Settlement Amounts,
Monthly Settlement Amounts, Quarterly Settlement Amounts and Modco Adjustments,
the Ceding Company shall not withdraw funds from the Modco Account until the
expiration of any payment period afforded the Reinsurer hereunder, and then only
upon providing the Reinsurer with written notice at least five (5) Business Days
prior to such withdrawal.
(c)    The Ceding Company shall promptly return to the Modco Account any assets
withdrawn in excess of the actual amounts required in paragraphs (i) through
(iv) immediately above or any amounts that are subsequently determined not to be
due under such paragraphs (“Modco Excess Withdrawals”). The Ceding Company shall
also pay interest on any Modco Excess Withdrawals at a rate determined in
accordance with Section 17.02 from and including the date of withdrawal to but
excluding the date on which the Modco Excess Withdrawal is returned to the Modco
Account. Any Modco Excess Withdrawals shall be held by the Ceding Company or any
successor in interest of the Ceding Company in trust for the benefit of the
Reinsurer and shall at all times be maintained separate and apart from any
assets of the Ceding Company, for the sole purposes described in paragraphs (i)
through (iv) immediately above.
(d)    Determinations of statutory impairments of assets maintained in the Modco
Account shall be made by the Ceding Company and shall be (i) based upon the
statutory rules and guidelines and the impairment policy used by the Ceding
Company and its auditors for purposes of calculating statutory impairments
reflected in the Ceding Company’s statutory financial statements and (ii)
subject to consultation between the Reinsurer and the Ceding Company. The Ceding
Company shall promptly notify the Reinsurer in writing if the Ceding Company
determines that any assets maintained in the Modco Account have become impaired
for purposes of determining Statutory Carrying Value. Such notice shall describe
any such assets, the reason for the impairment and the effect on Statutory
Carrying Value of such assets.


17

--------------------------------------------------------------------------------





(e)    The Reinsurer shall bear the administrative costs and expenses related to
the establishment and maintenance of the Modco Account, including the fees of
the Custodian to the extent relating to the Modco Account and the fees of any
investment manager appointed pursuant to Section 8.03 (including any
sub-investment manager appointed in accordance with the Investment Management
Agreement). The Ceding Company shall promptly forward to the Reinsurer any
invoice it receives relating to such costs and expenses. On the fifth
(5th) Business Day following the date on which it delivers such invoice to the
Reinsurer, the Ceding Company shall authorize the withdrawal of the amount of
such costs and expenses from the Modco Account; provided, that if such amount is
greater than the Statutory Carrying Value of the assets in the Modco Account,
then the Reinsurer shall pay the amount of such difference to the Ceding Company
no later than eight (8) Business Days following the delivery of such invoice to
the Reinsurer.
(f)    The performance of the assets maintained in the Modco Account, including
of all investment income paid or accrued, investment gains or losses, defaults
and/or statutory impairments, will inure to the sole benefit or cost of the
Reinsurer.
Section 8.02    Credit for Reinsurance. The Ceding Company shall own the Modco
Account and the assets maintained therein, and the Reinsurer will not be
required to provide reserve credit in respect of the Reinsured Liabilities ceded
hereunder on a modified coinsurance basis. If a change in applicable law or Iowa
SAP or interpretation thereof (a) requires reserve credit in respect of the
Reinsured Liabilities ceded on a modified coinsurance basis hereunder to be
obtained or (b) results in the Ceding Company not being able to treat the
business ceded hereunder as qualifying for reinsurance accounting under Iowa
SAP, then the parties shall take all actions as may be reasonably necessary to
ensure that the Ceding Company receives credit on its statutory financial
statements in its domiciliary State for the reinsurance provided hereunder or
that the reinsurance hereunder qualifies for reinsurance accounting under Iowa
SAP, as applicable. The Reinsurer shall take actions as reasonably necessary
and, in its reasonable discretion, may elect among the methods available to it
in ensuring that such reserve credit is obtained.
Section 8.03    Investment Management. Pursuant to an investment management
agreement (the “Investment Management Agreement”), the Ceding Company shall
appoint Athene Asset Management LLC as investment manager to provide investment
management services with respect to the assets maintained in the Modco Account
(the “Investment Manager”). The Ceding Company shall not amend, modify or change
the terms of the Investment Management Agreement, including the investment
guidelines attached as an exhibit thereto, or remove or replace the Investment
Manager without the prior written consent of the Reinsurer. If the Ceding
Company and the Reinsurer agree to any amendments, modifications or changes to
the investment guidelines relating to the assets maintained in the Modco
Account, then the Ceding Company shall propose such changes in writing to the
Investment Manager in accordance with the terms of the Investment Management
Agreement. The Ceding Company shall not propose any additional limitations
(including with respect to asset allocations) on the assets maintained in the
Modco Account without the prior written consent of the Reinsurer. In the event
that the Investment Manager is removed or resigns, the Ceding Company shall
appoint a replacement investment manager as directed by the Reinsurer. The
replacement investment manager shall accept its appointment by entering into an


18

--------------------------------------------------------------------------------





investment management agreement in a form acceptable to the Ceding Company and
the Reinsurer, and substantially similar to the Investment Management Agreement.
ARTICLE IX
HEDGING
Section 9.01    Existing Hedges. The Ceding Company hereby assigns to the
Reinsurer a fractional interest in the gross proceeds in respect of the Existing
Hedges equivalent to the Quota Share of all amounts actually received (or deemed
received) by the Ceding Company pursuant to the Existing Hedges from the
relevant Hedge Counterparty, including upon an early exercise of an Existing
Hedge by the Ceding Company, which amounts shall be determined without regard to
any netting of amounts between the Ceding Company and the relevant Hedge
Counterparty with respect to any derivatives that are not Existing Hedges (the
“Existing Hedge Proceeds”), and such assignment shall be effected through
deposit or attribution to the Modco Account. Such assignment shall occur
automatically, without further action on the part of either party, on the
Effective Date. Upon any termination of this Agreement, all of the Reinsurer’s
right, title and interest (legal, equitable and otherwise) in and to the
Existing Hedge Proceeds will be immediately assigned to the Ceding Company
without any further action by the parties hereto. The Existing Hedge Proceeds
shall be attributed to the Modco Account and reflected in the applicable Weekly
Accounting Report. The Ceding Company shall pay the Existing Hedge Proceeds to
the Reinsurer in accordance with Section 7.03.
Section 9.02    Other Hedging. Other than with respect to the Existing Hedges,
the Reinsurer shall be responsible for hedging its share of the index risk and
other risk associated with the Reinsured Policies.
ARTICLE X
ADMINISTRATION
Section 10.01    Policy Administration. The Ceding Company shall provide all
required, necessary and appropriate claims, administrative and other services,
including reporting under Article VII, with respect to the Reinsured Policies,
the Separate Account and the Existing Hedges. The Ceding Company shall conduct
its administration and claims practices with respect to the Reinsured Policies
(a) with a level of skill, diligence and expertise that would reasonably be
expected from experienced and qualified personnel performing such duties in
similar circumstances, (b) in accordance with applicable Law and the terms of
the Reinsured Policies, and (c) in a manner no less favorable to the Reinsurer
and the Reinsured Polices than those used by the Ceding Company with respect to
other policies of the Ceding Company not reinsured by the Reinsurer hereunder or
other hedges of the Ceding Company. The Ceding Company shall not outsource any
administrative functions or claims administration with respect to the Reinsured
Policies or this Agreement without the prior written consent of the Reinsurer.
If the Reinsurer consents to any outsourcing of any administrative functions or
claims administration with respect to the Reinsured Policies or this Agreement,
the Ceding Company shall secure the Reinsurer’s right to audit and inspect the
party performing such outsourced services.


19

--------------------------------------------------------------------------------





Section 10.02    Record-Keeping.
(a)    Each of the Ceding Company and Reinsurer shall maintain all records and
correspondence for services performed by such party hereunder relating to the
Reinsured Policies in accordance with industry standards of insurance
record-keeping. In addition, such records shall be made available for
examination, audit, and inspection by the other party, or the department of
insurance of any State within whose jurisdiction the Ceding Company or the
Reinsurer operates. The Ceding Company and the Reinsurer further agree that in
the event of the termination of this Agreement, any such records in the
possession of the Reinsurer shall promptly be duplicated and forwarded to the
Ceding Company unless otherwise instructed.
(b)    The Ceding Company shall establish and maintain an adequate system of
internal controls and procedures for financial reporting relating to the
Reinsured Policies and the Separate Account, including associated documentation,
and shall make such documentation available for examination and inspection by
the Reinsurer. All reports provided by the Ceding Company pursuant to
Article VII shall be prepared in accordance with such system and procedures and
shall be consistent with the Ceding Company’s books and records.
ARTICLE XI
TERM AND TERMINATION
Section 11.01    Duration of Agreement. This Agreement shall continue in force
until such time as the Ceding Company has no further liabilities or obligations
with respect to the Reinsured Liabilities. In the event this Agreement is
terminated, the Ceding Company shall promptly notify the Iowa Insurance Division
of such termination.
Section 11.02    Recapture.
(a)    Neither party shall be permitted to cause a recapture of the Reinsured
Policies except in accordance with this Section 11.02. For the avoidance of
doubt, neither party shall be permitted to cause a partial recapture of the
Reinsured Policies pursuant to this Section 11.02.
(b)    Recapture for Non-Payment. Either party may cause the Reinsured Policies
to be recaptured in full and this Agreement to be terminated as to all Reinsured
Policies if the other party fails to pay any amounts due under this Agreement
within thirty (30) calendar days following written notice of non-payment from
the non-defaulting party.
(c)    Recapture by Ceding Company for Other Material Breach. The Ceding Company
may terminate this Agreement and recapture all of the Reinsured Policies in the
event the Reinsurer materially breaches this Agreement and fails to cure such
material breach within thirty (30) calendar days following written notice
thereof from the Ceding Company.
(d)    Recapture for Insolvency of Reinsurer. The Ceding Company may terminate
this Agreement and recapture all of the Reinsured Policies in the event that the
Reinsurer becomes insolvent (as set forth in Article XIV) by promptly providing
the Reinsurer or its Authorized Representative with written notice of recapture,
to be effective as of the date on which the Reinsurer’s


20

--------------------------------------------------------------------------------





insolvency is established by the authority responsible for such determination.
Any requirement for a notification period prior to the termination of this
Agreement shall not apply under such circumstances.
Section 11.03    Recapture Payment.
(a)    In the event the Reinsured Policies are recaptured in full (including if
this Agreement is rejected by any liquidator, receiver, rehabilitator, trustee
or similar Person acting on behalf of the Ceding Company (a “Receiver”)), a net
accounting and settlement as to any balance due under this Agreement shall be
undertaken by the Ceding Company in accordance with Article VII, which
calculations shall be as of the Recapture Effective Date. Within thirteen
(13) Business Days following the Recapture Effective Date, the Ceding Company
shall deliver to the Reinsurer a final Quarterly Accounting Report, each as of
the Recapture Effective Date (collectively, the “Terminal Accounting Report”),
and the final Quarterly Settlement Amount and final Modco Adjustment set forth
in such Terminal Accounting Report shall be paid in accordance with Section
7.03. In addition, within five (5) Business Days following the Recapture
Effective Date, the Ceding Company shall pay to the Reinsurer an amount equal to
the Unamortized Ceding Commission in cash by wire transfer of immediately
available funds.
(b)    Either party’s right to terminate the reinsurance provided hereunder will
not prejudice its right to collect amounts owed to it hereunder, including
applicable interest as specified in Section 17.02, for the period during which
such reinsurance was in force, through and including any notice period.
Section 11.04    Survival. All provisions of this Agreement will survive any
termination of this Agreement and recapture of the Reinsured Policies to the
extent necessary to carry out the purpose of this Agreement.

ARTICLE XII
ERRORS AND OMISSIONS
Section 12.01    Errors and Omissions. Any unintentional or accidental failure
to comply with the terms of this Agreement which can be shown to be the result
of an oversight or clerical error relating to the administration of reinsurance
by either party will not constitute a breach of this Agreement; provided, that,
upon discovery, the error shall be promptly corrected so that both parties are
restored to the position they would have occupied had the oversight or clerical
error not occurred. In the event a payment is corrected, the party receiving the
payment shall be entitled to interest in accordance with Section 17.02. Should
it not be possible to restore both parties to this position, the party
responsible for the oversight or clerical error will be responsible for any
resulting liabilities and expenses.

ARTICLE XIII
DISPUTE RESOLUTION


21

--------------------------------------------------------------------------------





Section 13.01    Negotiation.
(a)    Within fifteen (15) calendar days after the Reinsurer or the Ceding
Company has given the other party written notification of a specific dispute
arising out of or relating to this Agreement, each party will appoint a
designated officer of its company to attempt to resolve such dispute. The
officers will meet at a mutually agreeable time and location as soon as
reasonably possible and as often as reasonably necessary in order to gather and
furnish the other with all appropriate and relevant information concerning the
dispute. Any such meetings may be held by telephone or video conference. The
officers will discuss the matter in dispute and will negotiate in good faith
without the necessity of formal arbitration proceedings. During the negotiation
process, all reasonable requests made by one officer to the other for
information will be honored. The specific format for such discussions will be
decided by the designated officers.
(b)    If the officers cannot resolve the dispute within thirty (30) calendar
days of their first meeting, the dispute will be submitted to formal arbitration
pursuant to Section 13.02, unless the parties agree in writing to extend the
negotiation period for an additional thirty (30) calendar days.
Section 13.02    Arbitration; Waiver of Trial by Jury.
(a)    It is the intention of the Reinsurer and the Ceding Company that the
customs and practices of the insurance and reinsurance industry will be given
full effect in the operation and interpretation of this Agreement. If the
Reinsurer and the Ceding Company cannot mutually resolve a dispute that arises
out of or relates to this Agreement, including the validity of this Agreement,
and the dispute cannot be resolved through the negotiation process, then the
dispute will be finally settled by arbitration in accordance with the provisions
of this Section 13.02.
(b)    To initiate arbitration, either the Ceding Company or the Reinsurer will
notify the other party by certified mail of its desire to arbitrate, stating the
nature of the dispute and the remedy sought.
(c)    Any arbitration pursuant to this Section 13.02 will be conducted before a
panel of three (3) arbitrators who will be current or former officers of life
insurance or reinsurance companies other than the parties to this Agreement,
their Affiliates or subsidiaries, or other professionals with experience in life
insurance or reinsurance; provided, that such professionals shall not have
performed services for either party or its Affiliates within the previous five
(5) years. Each of the arbitrators will be familiar with the prevailing customs
and practices for reinsurance in the life insurance and reinsurance industry in
the United States. Each of the parties will appoint one arbitrator and the two
(2) so appointed will select the third arbitrator who shall be independent and
impartial. If either party refuses or fails to appoint an arbitrator within
sixty (60) calendar days after the other party has given written notice to such
party of its arbitrator appointment, the party that has given notice may appoint
the second arbitrator. If the two (2) arbitrators do not agree on a third
arbitrator within thirty (30) calendar days of the appointment of the second
arbitrator, then the third arbitrator shall be selected by the ARIAS-U.S. Umpire
Selection Procedure (available at www.ARIAS-US.org), subject to the arbitrator
qualification requirements of this paragraph.


22

--------------------------------------------------------------------------------





(d)    Each arbitration hearing under this Agreement will be held on the date
set by the arbitrators at a mutually agreed upon location. In no event will this
date be later than six (6) months after the appointment of the third arbitrator.
As soon as possible, the arbitrators will establish arbitration procedures as
warranted by the facts and issues of the particular case. Notwithstanding
Section 17.17, the arbitration and this Section 13.02 shall be governed by
Title 9 (Arbitration) of the United States Code.
(e)    The arbitrators will base their decision on the terms and conditions of
this Agreement and the customs and practices of the insurance and reinsurance
industries rather than on strict interpretation of the law. The decision of the
arbitrators will be made by majority rule and will be final and binding on both
parties, unless (i) the decision was procured by corruption, fraud or other
undue means; (ii) there was evident partiality by an arbitrator or corruption in
any of the arbitrators or misconduct prejudicing the rights of any party; or
(iii) the arbitrators exceeded their powers. Subject to the preceding sentence,
neither party may seek judicial review of the decision of the arbitrators. The
arbitrators shall enter an award which shall do justice between the parties and
the award shall be supported by written opinion. The parties agree that the
federal courts in the State of Iowa, or the State courts of such State, have
jurisdiction to hear any matter relating to compelling arbitration or enforcing
the judgment of an arbitral panel, and the parties hereby consent to such
jurisdiction. Each party hereby waives, to the fullest extent permitted by Law,
any objection it may now or hereafter have to the laying of such venue, or any
claim that a proceeding has been brought in an inconvenient forum. In addition,
the Ceding Company and the Reinsurer hereby consent to service of process out of
such courts at the addresses set forth in Section 17.06.
(f)    Unless the arbitrators decide otherwise, each party will bear the expense
of its own arbitration activities, including its appointed arbitrator and any
outside attorney and witness fees. The parties will jointly bear the expense of
the third arbitrator.
(g)    Waiver of Trial by Jury. THE REINSURER AND THE CEDING COMPANY HEREBY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

ARTICLE XIV
INSOLVENCY
Section 14.01    Insolvency.
(a)    A party to this Agreement will be deemed “insolvent” when it:
(i)    applies for or consents to the appointment of a receiver, rehabilitator,
conservator, liquidator or statutory successor (the “Authorized Representative”)
of its properties or assets;
(ii)    is adjudicated as bankrupt or insolvent;


23

--------------------------------------------------------------------------------





(iii)    files or consents to the filing of a petition in bankruptcy, seeks
reorganization or an arrangement with creditors or takes advantage of any
bankruptcy, dissolution, liquidation, rehabilitation, conservation or similar
Law; or
(iv)    becomes the subject of an order to rehabilitate or an order to liquidate
as defined by the insurance code of the jurisdiction of the party’s domicile.
(b)    In the event of the insolvency of either party, the rights or remedies of
this Agreement will remain in full force and effect.
(c)    Insolvency of the Ceding Company. In the event of the insolvency,
liquidation or rehabilitation of the Ceding Company or the appointment of a
liquidator, receiver or statutory successor of the Ceding Company, the
reinsurance coverage provided hereunder shall be payable by the Reinsurer
directly to the Ceding Company or to its liquidator, receiver or statutory
successor, on the basis of the liability of the Ceding Company for the Reinsured
Liabilities without diminution because of such insolvency, liquidation,
rehabilitation or appointment or because such liquidator, receiver or statutory
successor has failed to pay any claims or any portion thereof. In any such
event, the reinsurance being provided hereunder shall be payable immediately
upon demand, with reasonable provision for verification, on the basis of claims
allowed against the Ceding Company by any court of competent jurisdiction or by
any liquidator, receiver or statutory successor. In any such event, the
liquidator, receiver or statutory successor of the Ceding Company shall give
written notice to the Reinsurer of the pendency of each claim against the Ceding
Company with respect to such Reinsured Liabilities within a reasonable time
after each such claim is filed in the insolvency, liquidation or rehabilitation
proceeding. During the pendency of any such claims, the Reinsurer may, at its
own expense, investigate such claim and interpose in the proceeding in which
such claim is to be adjudicated any defense or defenses that the Reinsurer may
reasonably deem available to the Ceding Company or its liquidator, receiver or
statutory successor. For the avoidance of doubt, the Reinsurer will be liable
only for benefits reinsured as benefits become due under the terms of the
Reinsured Policies and will not be or become liable for any amounts or reserves
to be held by the Ceding Company as to the Reinsured Policies or for any damages
or payments resulting from the termination or restructuring of the Reinsured
Policies, in each case, that are not otherwise expressly covered by this
Agreement.

ARTICLE XV
TAXES
Section 15.01    Taxes. No taxes, allowances, or other expenses will be paid by
the Reinsurer to the Ceding Company for any Reinsured Policy, except as
specifically referred to in this Agreement.
Section 15.02    DAC Tax Election. The Ceding Company and the Reinsurer hereby
elect and agree under Treasury Regulations Section 1.848-2(g)(8) as follows:
(a)    The Ceding Company and the Reinsurer will each attach a schedule to its
federal income tax return for the first taxable year ending after the Effective
Date that identifies


24

--------------------------------------------------------------------------------





this Agreement as a reinsurance agreement for which a joint election under
Treasury Regulation Section 1.848-2(g)(8) has been made, and will otherwise file
its respective federal income tax returns in a manner consistent with the
provisions of Treasury Regulation Section 1.848-2 as in effect on the date this
Agreement is executed;
(b)    For each taxable year under this Agreement, the party hereto with the net
positive consideration, as defined in the regulations promulgated under Section
848 of the Code, will capitalize specified policy acquisition expenses with
respect to this Agreement without regard to the general deductions limitation of
Section 848(c)(1) of the Code;
(c)    The Ceding Company and the Reinsurer agree to exchange information
pertaining to the amount of net consideration under this Agreement each year to
ensure consistency or as otherwise required by the Code and applicable Treasury
Regulations;
(d)    The first tax year for which this election is effective is 2018;
(e)    The Reinsurer will submit to the Ceding Company by May 15 each year its
calculation of the amount of the net consideration for the preceding calendar
year. This schedule of calculations will be accompanied by a statement that the
Reinsurer will report such amount of net consideration in its tax return for the
preceding calendar year;
(f)    The Ceding Company may contest such calculation by providing an
alternative calculation to the Reinsurer in writing within thirty (30) calendar
days of the Ceding Company’s receipt of the Reinsurer’s calculation. If the
Ceding Company does not so notify the Reinsurer, the Ceding Company will report
the amount of net consideration as determined by the Reinsurer in the Ceding
Company’s tax return for the previous calendar year;
(g)    If the Ceding Company contests the Reinsurer’s calculation of the amount
of net consideration, the parties will act in good faith to reach an agreement
as to the correct amount within thirty (30) calendar days of the date on which
the Ceding Company submits its alternative calculation.
Both the Ceding Company and the Reinsurer are subject to U.S. taxation under
Subchapter L of Chapter 1 of the Code.
Section 15.03    Tax Treatment. The parties hereto acknowledge and agree that
the transaction contemplated by this Agreement constitutes an “applicable asset
acquisition” as defined in Section 1060 of the Code and the regulations
thereunder. Within thirty (30) calendar days following the Effective Date, the
Reinsurer shall deliver a schedule setting forth an allocation of the
consideration paid by the Reinsurer for federal income tax purposes among the
assets acquired by the Reinsurer pursuant to this transaction. The parties shall
negotiate in good faith to resolve any disagreements with respect to such
schedule. Each party shall file all tax returns and Form 8594 in a manner
consistent with the schedule as ultimately agreed.
ARTICLE XVI
REPRESENTATIONS, WARRANTIES AND COVENANTS


25

--------------------------------------------------------------------------------





Section 16.01    Representations and Warranties of the Ceding Company. The
Ceding Company hereby represents and warrants to the Reinsurer, as of the
Effective Date, as follows:
(a)    Organization and Qualification. The Ceding Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Iowa and has all requisite corporate power and authority to operate its
business as now conducted, and is duly qualified as a foreign corporation to do
business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Ceding Company’s ability to perform its obligations under
this Agreement.
(b)    Authorization. The Ceding Company has all requisite corporate power to
enter into, consummate the transactions contemplated by and carry out its
obligations under, this Agreement. The execution and delivery by the Ceding
Company of this Agreement, and the consummation by the Ceding Company of the
transactions contemplated by, and the performance by the Ceding Company of its
obligations under, this Agreement have been duly authorized by all requisite
corporate action on the part of the Ceding Company. This Agreement has been duly
executed and delivered by the Ceding Company, and (assuming due authorization,
execution and delivery by the Reinsurer) this Agreement constitutes the legal,
valid and binding obligation of the Ceding Company, enforceable against it in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, or similar Laws relating to or affecting
creditors’ rights generally.
(c)    No Conflict. The execution, delivery and performance by the Ceding
Company of, and the consummation by the Ceding Company of the transactions
contemplated by, this Agreement do not and will not (i) violate or conflict with
the organizational documents of the Ceding Company, (ii) conflict with or
violate any Law or Permit of any Governmental Entity applicable to the Ceding
Company or by which it or its properties or assets is bound or subject, or
(iii) result in any breach of, or constitute a default (or event which, with the
giving of notice or lapse of time, or both, would become a default) under, or
give to any Person any rights of termination, acceleration or cancellation of,
any agreement, lease, note, bond, loan or credit agreement, mortgage, indenture
or other instrument, obligation or contract of any kind to which the Ceding
Company or any of its subsidiaries is a party or by which the Ceding Company or
any of its subsidiaries or any of their respective properties or assets is bound
or affected, except, in the case of clause (iii), any such conflicts,
violations, breaches, loss of contractual benefits, defaults or rights that,
individually or in the aggregate, do not have, and would not reasonably be
expected to have, a material adverse effect on the Ceding Company’s ability to
perform its obligations under this Agreement.
(d)    Factual Information Relating to the Reinsured Policies. The information
relating to the business reinsured under this Agreement and the Reinsured
Policies that was supplied by or on behalf of the Ceding Company to the
Reinsurer or any of the Reinsurer’s representatives in connection with this
Agreement (such information, the “Factual Information”), as of the date supplied
(or if later corrected or supplemented prior to the date hereof, as of the date
corrected or


26

--------------------------------------------------------------------------------





supplemented), did not contain any untrue statement of a material fact or omit
to state any material fact necessary to make such Factual Information, taken as
a whole, not misleading in light of the circumstances under which the statements
contained therein were made, and was otherwise complete and accurate in all
material respects. The Factual Information was compiled in a commercially
reasonable manner given its intended purpose.
(e)    Solvency. The Ceding Company is and will be Solvent on a statutory basis
immediately after giving effect to this Agreement. For the purposes of this
Section 16.01(e), “Solvent” means that: (i) the aggregate assets of the Ceding
Company are greater than the aggregate liabilities of the Ceding Company, in
each case determined in accordance with Iowa SAP; (ii) the Ceding Company does
not intend to, and does not believe that it will, incur debts or other
liabilities beyond its ability to pay such debts and other liabilities as they
come due; and (iii) the Ceding Company is not engaged in a business or
transaction, and does not contemplate engaging in a business or transaction, for
which the Ceding Company’s assets would constitute unreasonably insufficient
capital.
(f)    Governmental Licenses. The Ceding Company has all Permits necessary to
conduct its business as currently conducted and execute and deliver, and perform
its obligations under, this Agreement, except in such cases where the failure to
have a Permit has not had and would not reasonably be expected to have a
material adverse effect on the Ceding Company’s ability to perform its
obligations under this Agreement. All Permits that are material to the conduct
of the Ceding Company’s business are valid and in full force and effect. The
Ceding Company is not subject to any pending Action or, to the knowledge of the
Ceding Company, any threatened Action that seeks the revocation, suspension,
termination, modification or impairment of any Permit that, if successful, would
reasonably be expected to have, or with the passage of time become, a material
adverse effect on the Ceding Company’s ability to perform its obligations under
this Agreement.
(g)    Separate Account. The Separate Account has been maintained in accordance
with applicable Law. No plan of operations with respect to the Separate Account
was required to be filed and approved by any Governmental Entity.
Section 16.02    Covenants of the Ceding Company.
(a)    Investigations. To the extent permitted by applicable Law, the Ceding
Company shall promptly notify the Reinsurer, in writing, of any and all
investigations of the Ceding Company conducted by any Governmental Entity
commencing after the date hereof, other than routine State insurance department
examinations that do not relate to the business reinsured pursuant to this
Agreement or would not otherwise reasonably be expected to adversely affect the
performance by the Ceding Company of its obligations under this Agreement;
provided, however, that the Ceding Company may withhold any notice otherwise
required to be delivered pursuant to this Section 16.02(a) to the extent that
the delivery thereof to the Reinsurer would result in a waiver of the
attorney-client privilege, the work-product doctrine or any other applicable
legal privilege or similar doctrine.
(b)    Statutory Accounting Principles. The Ceding Company shall prepare its
financial statements as required by, and in accordance with, Iowa SAP.


27

--------------------------------------------------------------------------------





(c)    Existence; Conduct of Business. The Ceding Company shall do or cause to
be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, Permits and privileges
material to the conduct of its business.
(d)    Compliance with Law. The Ceding Company shall comply with all Laws
applicable to, and all Permits issued by any Governmental Entity to, the Ceding
Company or by which it or its properties or assets is bound or subject, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the Ceding Company’s
ability to perform its obligations, or on the Reinsurer’s rights or obligations,
under this Agreement.
(e)    Governmental Notices. The Ceding Company shall provide the Reinsurer,
within five (5) Business Days after receipt thereof, copies of any written
notice or report from any Governmental Entity with respect to the business
reinsured under this Agreement and a written summary of any material oral
communication with any Governmental Entity with respect to the business
reinsured under this Agreement.
(f)    Restrictions on Liens. The Ceding Company shall not create, incur, assume
or suffer to exist any liens on the assets in the Modco Account, including the
Existing Hedges (whether owned on the date of this Agreement or hereafter
acquired), or on any interest therein or the proceeds thereof.
(g)    Plan of Operations. The Ceding Company shall not establish, amend or
otherwise modify any plan of operations with respect to the Separate Account
without the prior written approval of the Reinsurer.
Section 16.03    Representations and Warranties of the Reinsurer. The Reinsurer
hereby represents and warrants to the Ceding Company, as of the Effective Date,
as follows:
(a)    Organization and Qualification. The Reinsurer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has all requisite corporate power and authority to operate its
business as now conducted, and is duly qualified as a foreign corporation to do
business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Reinsurer’s ability to perform its obligations under this
Agreement.
(b)    Authorization. The Reinsurer has all requisite corporate power to enter
into, consummate the transactions contemplated by and carry out its obligations
under, this Agreement. The execution and delivery by the Reinsurer of this
Agreement, and the consummation by the Reinsurer of the transactions
contemplated by, and the performance by the Reinsurer of its obligations under,
this Agreement have been duly authorized by all requisite corporate action on
the part of the Reinsurer. This Agreement has been duly executed and delivered
by the Reinsurer, and (assuming due authorization, execution and delivery by the
Ceding Company) this Agreement


28

--------------------------------------------------------------------------------





constitutes the legal, valid and binding obligation of the Reinsurer,
enforceable against it in accordance with its terms, subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium, or similar
Laws relating to or affecting creditors’ rights generally.
(c)    No Conflict. The execution, delivery and performance by the Reinsurer of,
and the consummation by the Reinsurer of the transactions contemplated by, this
Agreement do not and will not (i) violate or conflict with the organizational
documents of the Reinsurer, (ii) conflict with or violate any Law or Permit of
any Governmental Entity applicable to the Reinsurer or by which it or its
properties or assets is bound or subject, or (iii) result in any breach of, or
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) under, or give to any Person any rights
of termination, acceleration or cancellation of, any agreement, lease, note,
bond, loan or credit agreement, mortgage, indenture or other instrument,
obligation or contract of any kind to which the Reinsurer or any of its
subsidiaries is a party or by which the Reinsurer or any of its subsidiaries or
any of their respective properties or assets is bound or affected, except, in
the case of clause (iii), any such conflicts, violations, breaches, loss of
contractual benefits, defaults or rights that, individually or in the aggregate,
do not have, and would not reasonably be expected to have, a material adverse
effect on the Reinsurer’s ability to perform its obligations under this
Agreement.
(d)    Governmental Licenses. The Reinsurer has all Permits necessary to conduct
its business as currently conducted and execute and deliver, and perform its
obligations under, this Agreement, except in such cases where the failure to
have a Permit has not had and would not reasonably be expected to have a
material adverse effect on the Reinsurer’s ability to perform its obligations
under this Agreement. All Permits that are material to the conduct of the
Reinsurer’s business are valid and in full force and effect. The Reinsurer is
not subject to any pending Action or, to the knowledge of the Reinsurer, any
threatened Action that seeks the revocation, suspension, termination,
modification or impairment of any Permit that, if successful, would reasonably
be expected to have, or with the passage of time become, a material adverse
effect on the Reinsurer’s ability to perform its obligations under this
Agreement. The Reinsurer is duly licensed as an authorized insurer in the Ceding
Company’s state of domicile.
Section 16.04    Covenants of the Reinsurer.
(a)    Investigations. To the extent permitted by applicable Law, the Reinsurer
shall promptly notify the Ceding Company, in writing, of any and all
investigations of the Reinsurer conducted by any Governmental Entity commencing
after the date hereof, other than routine State insurance department
examinations that do not relate to the business reinsured pursuant to this
Agreement or would not otherwise reasonably be expected to adversely affect the
performance by the Reinsurer of its obligations under this Agreement; provided,
however, that the Reinsurer may withhold any notice otherwise required to be
delivered pursuant to this Section 16.04(a) to the extent that the delivery
thereof to the Ceding Company would result in a waiver of the attorney-client
privilege, the work-product doctrine or any other applicable legal privilege or
similar doctrine.
(b)    Statutory Accounting Principles. The Reinsurer shall prepare its
financial statements as required by, and in accordance with, Delaware SAP.


29

--------------------------------------------------------------------------------





(c)    Existence; Conduct of Business. The Reinsurer shall do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, Permits and privileges material
to the conduct of its business.
(d)    Compliance with Law. The Reinsurer shall comply with all Laws applicable
to, and all Permits issued by any Governmental Entity to, the Reinsurer or by
which it or its properties or assets is bound or subject, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Reinsurer’s ability to perform
its obligations, or on the Ceding Company’s rights or obligations, under this
Agreement.
(e)    Governmental Notices. The Reinsurer shall provide the Ceding Company,
within five (5) Business Days after receipt thereof, copies of any written
notice or report from any Governmental Entity with respect to the business
reinsured under this Agreement and a written summary of any material oral
communication with any Governmental Entity with respect to the business
reinsured under this Agreement.

ARTICLE XVII
MISCELLANEOUS
Section 17.01    Currency. All payments due under this Agreement shall be made
in U.S. Dollars.
Section 17.02    Interest. All amounts due and payable by the Ceding Company or
the Reinsurer under this Agreement that remain unpaid for more than fifteen
(15) calendar days from the date due hereunder will incur interest from the date
due hereunder. Except as otherwise set forth in this Agreement, such interest
shall accrue at a rate equal to six percent (6%) per annum, calculated on a
30/360 basis.
Section 17.03    Right of Setoff and Recoupment.
(a)    Each of the Ceding Company and the Reinsurer shall have, and may exercise
at any time and from time to time, the right to setoff or recoup any undisputed
balance or balances, whether on account of Reinsurance Premiums, allowances,
credits, Reinsured Liabilities or otherwise, due from one party to the other
under this Agreement and may setoff or recoup such balance or balances against
any balance or balances due to the former from the latter under this Agreement.
(b)    The parties’ setoff rights may be enforced notwithstanding any other
provision of this Agreement including the provisions of Article XIV.
Section 17.04    No Third-Party Beneficiaries. This Agreement is an indemnity
reinsurance agreement solely between the Ceding Company and the Reinsurer. The
acceptance of risks under this Agreement by the Reinsurer will create no right
or legal relation between the Reinsurer and the insured, owner, beneficiary, or
assignee of any insurance policy of the Ceding Company. In addition, nothing
expressed or implied in this Agreement is intended to or shall confer


30

--------------------------------------------------------------------------------





remedies, obligations or liabilities upon any Person other than the parties
hereto and their respective administrators, successors, legal representatives
and permitted assigns or relieve or discharge the obligation or liability of any
third party to any party to this Agreement.
Section 17.05    Amendment. This Agreement may not be changed or modified or in
any way amended except by a written instrument duly executed by the proper
officers of both parties to this Agreement, and any change or modification to
this Agreement will be null and void unless made by amendment to this Agreement
and duly executed by the proper officers of both parties to this Agreement.
Prior written approval of the Iowa Insurance Division is required for any
amendment to this Agreement.
Section 17.06    Notices.
(a)    All demands, notices, reports and other communications provided for
herein shall be delivered by the following means: (i) hand-delivery;
(ii) overnight courier service (e.g., FedEx, Airborne Express, or DHL);
(iii) registered or certified U.S. mail, postage prepaid and return receipt
requested; or (iv) facsimile transmission or e-mail; provided, that the fax or
e-mail is confirmed by delivery using one of the three (3) methods identified in
clauses (i) through (iii). All such demands, notices, reports and other
communications shall be delivered to the parties as follows:
if to the Ceding Company:
Voya Insurance and Annuity Company
699 Walnut Street, Suite 1350
Des Moines, Iowa 50309
Attention: General Counsel
Email: legal@venerableannuity.com


if to the Reinsurer:
Athene Annuity & Life Assurance Company
7770 Mills Civic Parkway
West Des Moines, Iowa 50266
Attention: Diana Palmer
Telephone: (515) 342-4942
Email: legal@athene.com
(b)    Either party hereto may change the names or addresses where notice is to
be given by providing notice to the other party of such change in accordance
with this Section 17.06.
(c)    If either party hereto becomes aware of any change in applicable Law
restricting the transmission of notices or other information in accordance with
the foregoing, such party shall notify the other party hereto of such change in
Law and such resulting restriction.
Section 17.07    Consent to Jurisdiction. Subject to the terms and conditions of
Article XIII, each party hereto hereby irrevocably and unconditionally submits
to the non-exclusive


31

--------------------------------------------------------------------------------





jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York County for purposes
of all legal proceedings arising out of or relating to this Agreement or for
recognition and enforcement of any judgment in respect thereof. In any action,
suit or other proceeding, each party hereby irrevocably waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of the venue of any such proceedings brought in such court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Each party hereto also agrees that any final and
nonappealable judgment against a party in connection with any action, suit or
other proceeding shall be conclusive and binding on such party and that such
award or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment. Each party hereto agrees that any process or other paper to
be served in connection with any action or proceeding under this Agreement
shall, if delivered, sent or mailed in accordance with Section 17.06, constitute
good, proper and sufficient service thereof. This Section 17.07 is not intended
to conflict with or override Article XIII.


Section 17.08    Service of Process. The Reinsurer hereby designates the Iowa
Insurance Commissioner as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Ceding Company. A copy of any such process shall be delivered to the
Reinsurer in accordance with Section 17.06. This Section 17.08 is not intended
to conflict with or override Article XIII.
Section 17.09    Inspection of Records.
(a)    Upon giving at least five (5) Business Days’ prior written notice, the
Reinsurer, or its duly authorized representatives, will have the right to audit,
examine and copy, electronically or during regular business hours, at the home
office of the Ceding Company, any and all books, records, statements,
correspondence, reports, and other documents that relate to the Reinsured
Policies, the Existing Hedges, the Separate Account, the assets maintained in
the Modco Account or this Agreement, subject to the confidentiality provisions
contained in this Agreement. In the event the Reinsurer exercises its inspection
rights, the Ceding Company must provide a reasonable work space for such audit,
examination or copying, cooperate fully and faithfully, and produce any and all
materials reasonably requested to be produced, subject to confidentiality
provisions contained in this Agreement. The expenses related to any two (2) such
inspections in any calendar year shall be borne by the Ceding Company; provided,
that if any breach of this Agreement by the Ceding Company has occurred, the
expenses relating to all such inspections shall be borne by the Ceding Company.
(b)    The Reinsurer’s right of access as specified above will survive until all
of the Reinsurer’s obligations under this Agreement have terminated or been
fully discharged.
Section 17.10    Confidentiality.
(a)    The parties will keep confidential and not disclose or make competitive
use of any shared Proprietary Information, as defined below, unless:


32

--------------------------------------------------------------------------------





(i)    The information becomes publicly available or is obtained other than
through unauthorized disclosure by the party seeking to disclose or use such
information;
(ii)    The information is independently developed by the recipient; or
(iii)    The disclosure is required by Law; provided, that, if applicable, the
party required to make such disclosure will allow the other party to seek an
appropriate protective order.
“Proprietary Information” includes, but is not limited to, underwriting manuals
and guidelines, applications, contract forms, agent lists and premium rates and
allowances of the Reinsurer and the Ceding Company, but shall not include the
existence of this Agreement and the identity of the parties. Additionally,
Proprietary Information may be shared by either party on a need-to-know basis
with its officers, directors, employees, Affiliates, third-party service
providers, auditors, consultants or retrocessionaires, or in connection with the
dispute process specified in this Agreement.
(b)    The Ceding Company shall not provide to the Reinsurer, and the Reinsurer
shall have no right to access, any Non-Public Personal Information except to the
extent (i) necessary for purposes of administration of this Agreement and (ii)
requested in writing by a duly authorized representative of the Reinsurer. The
Reinsurer and its representatives and service providers will protect the
confidentiality and security of Non-Public Personal Information (as defined
below) provided to it hereunder by:
(i)    holding all Non-Public Personal Information in strict confidence;
(ii)    maintaining appropriate measures that are designed to protect the
security, integrity and confidentiality of Non-Public Personal Information; and
(iii)    disclosing and using Non-Public Personal Information received under
this Agreement for purposes of carrying out the Reinsurer’s obligations under
this Agreement, for purposes of retrocession, or as may be required or permitted
by Law.
“Non-Public Personal Information” is personally identifiable medical, financial,
and other personal information about proposed, current and former applicants,
policy owners, contract holders, insureds, annuitants, claimants, and
beneficiaries of Reinsured Policies or contracts issued by the Ceding Company,
and their representatives, that is not publicly available. Non-Public Personal
Information does not include de-identified personal data, i.e., information that
does not identify, or could not reasonably be associated with, an individual.
Section 17.11    Successors. This Agreement will be binding upon the parties
hereto and their respective successors and assigns including any Authorized
Representative of either party. Neither party may effect any novation or
assignment of this Agreement without the prior written consent of the other
party and the Iowa Insurance Division.


33

--------------------------------------------------------------------------------





Section 17.12    Entire Agreement. This Agreement and the Exhibits hereto
constitute the entire agreement between the parties with respect to the business
reinsured hereunder and supersede any and all prior representations, warranties,
prior agreements or understandings between the parties pertaining to the subject
matter of this Agreement. There are no understandings between the parties other
than as expressed in this Agreement and the Exhibits hereto. In the event of any
express conflict between this Agreement and the Exhibits hereto, the Exhibits
hereto will control.
Section 17.13    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found by a court or other Governmental Entity of
competent jurisdiction to be invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
Section 17.14    Construction. This Agreement will be construed and administered
without regard to authorship and without any presumption or rule of construction
in favor of either party. This Agreement is between sophisticated parties, each
of which has reviewed this Agreement and is fully knowledgeable about its terms
and conditions.
Section 17.15    Non-Waiver. Neither the failure nor any delay on the part of
the Ceding Company or the Reinsurer to exercise any right, remedy, power, or
privilege under this Agreement shall operate as a waiver thereof. No single or
partial exercise of any right, remedy, power or privilege shall preclude the
further exercise of that right, remedy, power or privilege or the exercise of
any other right, remedy, power or privilege. No waiver of any right, remedy,
power or privilege with respect to any occurrence shall be construed as a waiver
of that right, remedy, power or privilege with respect to any other occurrence.
No prior transaction or dealing between the parties will establish any custom,
usage or precedent waiving or modifying any provision of this Agreement. No
waiver shall be effective unless it is in writing and signed by the party
granting the waiver.
Section 17.16    Further Assurances. From time to time, as and when requested by
a party hereto, the other party hereto shall execute and deliver all such
documents and instruments and shall take all actions as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.
Section 17.17    Governing Law. This Agreement will be governed by and construed
in accordance with the Laws of the State of Iowa without giving effect to any
principles of conflicts of law thereof that are not mandatorily applicable by
Law and would permit or require the application of the Laws of another
jurisdiction.
Section 17.18    Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when


34

--------------------------------------------------------------------------------





counterparts have been signed by each party hereto and delivered to the other
party. Each party hereto may deliver its signed counterpart of this Agreement to
the other party by means of electronic mail or any other electronic medium
utilizing image scan technology, and such delivery will have the same legal
effect as hand delivery of an originally executed counterpart. When this
Agreement has been fully executed by the Ceding Company and the Reinsurer, it
will become effective as of the Effective Date.
[Remainder of Page Intentionally Blank]






35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the Effective Date.


VOYA INSURANCE AND ANNUITY COMPANY

By:    /s/ David Pendergrass

Name:    David Pendergrass

Title:    Senior Vice President and Treasurer


ATHENE ANNUITY & LIFE ASSURANCE COMPANY
By:    /s/ Grant Kvalheim

Name:    Grant Kvalheim

Title:    President








Signature Page to VIAC Modco Agreement (Separate Account FA Business)

--------------------------------------------------------------------------------






SCHEDULE I
POLICY FORMS AND RIDERS1 
Product Name*
Policy Form
GoldenSelect Guarantee
GA-IA-1070
SD Fixed Guar
GA-IA-1094-individual; GA-CA-1094-group
Smart Design MRI
GA-IA-1100-individual;GA-CA-1100-group
Potential Plus
IU-IA-4040
Classic Choice MVA
1825-2/95
GoldenSelect Guarantee
GA-GIA-1070
Journey
VI-IA-3165
Quest 5
VI-IA-3147
Quest 5 ROP
VI-IA-3147
Quest 7
VI-IA-3147
Quest Plus
VI-IA-3148
SD Fixed Flex
GA-IA-1093-individual; GA-CA-1093-group
SimpleFlex
IU-IA-3019
Single Premium Immediate Annuity
1823
Any separate account liabilities related to immediate annuities and
annuitizations issued by Voya Insurance and Annuity Company and its predecessors
and administered on Des Moines RPS, excluding annuitizations arising from
contracts with a Guaranteed Minimum





















1 Includes all variations and attachments to the policy forms, including, but
not limited to, state variations, contract schedules, riders, and endorsements.





--------------------------------------------------------------------------------






SCHEDULE II
POLICY EXPENSES
The Policy Expenses with respect to each Quarterly Accounting Period shall be an
amount equal to (A) plus (B) plus (C), each as defined below:
(A) solely with respect to the Payout Annuities, an amount equal to (i) eighteen
(18) basis points divided by four (4) multiplied by (ii) (a) the sum of the
Modco Reserves with respect to the Payout Annuities at the beginning of the
applicable Quarterly Accounting Period plus the Modco Reserves with respect to
the Payout Annuities at the end of the applicable Quarterly Accounting Period,
divided by (b) two (2); and
(B) with respect to the Non-Payout Annuities, an amount equal to the sum of:
(i) (a) the Quota Share of $50 (provided, that a two percent (2.00%) per annum
inflation factor will be added to such amount each year commencing on January 1,
2019) divided by four (4), multiplied by (b) (I) the sum of the total number of
Non-Payout Annuities in force at the beginning of the applicable Quarterly
Accounting Period plus the total number of Non-Payout Annuities in force at the
end of the applicable Quarterly Accounting Period, divided by (II) two (2), plus
(ii) (a) three (3) basis points divided by four (4) multiplied by (b) (I) the
sum of the Modco Reserves with respect to the Non-Payout Annuities at the
beginning of the applicable Quarterly Accounting Period plus the Modco Reserves
with respect to the Non-Payout Annuities at the end of the applicable Quarterly
Accounting Period, divided by (II) two (2); and
(C) with respect to all Reinsured Policies, an amount with respect to investment
accounting services equal to (i) 0.6 basis points divided by four (4) multiplied
by (ii) (a) the sum of the Modco Reserves at the beginning of the applicable
Quarterly Accounting Period plus the Modco Reserves at the end of the applicable
Quarterly Accounting Period, divided by (b) two (2).







--------------------------------------------------------------------------------






SCHEDULE III
INITIAL MODCO ASSETS
See attached.





--------------------------------------------------------------------------------





VIAC SA AADE 20% Modco
Note that values are stale (4/30/18) and will be updated with 5/31/2018 data
when available
ASSET CUSIP
HOLDING ID
ASSET DESCRIPTION
PAR VALUE
STAT STATEMENT VALUE
INTEREST ACCRUED
STAT STATEMENT VALUE ACCRUED
17275RAF9
5,645,515


CISCO SYSTEMS INC
100,000


113,341


1,619


114,961


00003#AC7
6,194,162


A&E TELEVISION NETWORKS LLC
2,500,000


2,469,602


18,113


2,487,714


11,428,878
6,194,164


RUSSIAN (FEDERATION OF) REGS
250,215


215,064


1,616


216,680


037833AK6
6,194,166


APPLE INC
10,000,000


9,992,944


118,667


10,111,611


185508A#5
6,194,168


CLECO POWER LLC
1,000,000


1,000,000


16,969


1,016,969


224044CA3
6,194,170


COX COMMUNICATIONS INC
10,000,000


9,976,246


99,153


10,075,399


40637CA*1
6,194,172


HALMA PLC
1,250,000


1,250,000


10,102


1,260,102


42824CAG4
6,194,174


HEWLETT-PACKARD CO
5,000,000


4,999,297


8,000


5,007,297


459200AM3
6,194,176


IBM CORP
10,000,000


12,620,239


1,944


12,622,184


459200AM3
6,194,178


IBM CORP
10,000,000


12,540,231


1,944


12,542,176


460690BK5
6,194,180


INTERPUBLIC GROUP OF COMPANIES INC
1,000,000


957,915


7,917


965,832


461127E*9
6,194,182


INTERTEK FINANCE PLC
1,000,000


1,000,000


3,150


1,003,150


48121@AD3
6,194,184


JRD HOLDINGS LLC
1,114,286


1,143,643


4,346


1,147,989


694308HB6
6,194,186


PACIFIC GAS AND ELECTRIC CO
9,029,000


8,924,097


46,700


8,970,797


698299AK0
6,194,188


PANAMA (REPUBLIC OF)
1,170,000


1,449,751


9,141


1,458,892


781172AB7
6,194,190


RUBY PIPELINE LLC
4,534,955


4,739,452


22,675


4,762,127


88031RAA6
6,194,192


TENASKA ALABAMA II PARTNERS LP 144A
2,117,024


2,111,793


11,166


2,122,959


594918AX2
5,301,500


MICROSOFT CORP
300,000


299,042


5,525


304,567


594918BK9
5,716,646


MICROSOFT CORP
5,000,000


5,041,868


103,833


5,145,701


26862
26,863


THORNEBERRY LTD
638,799


640,080


2,027


642,107


27000
27,001


THE MANUFACTURERS LIFE INS COMPANY.
1,786,966


1,800,540


10,293


1,810,833


27289
27,290


2101 ECH, LLC
94,516


117,895


501


118,396


27319
27,320


North Star Trust Company, Trustee
2,133,955


2,146,602


9,463


2,156,065


27320
27,321


North Star Trust Company, Trustee
462,682


465,424


2,052


467,476


27329
27,330


McAllen-83-McColl, Inc.
2,162,471


2,185,548


9,890


2,195,437


27356
27,357


BFW / Howell Associates, LLC
647,860


727,133


3,448


730,580


2735602
2,735,603


BFW / Howell Associates, LLC
160,520


180,147


884


181,031


27786
27,787


GULF VIEW, LTD.
1,061,402


1,093,189


5,029


1,098,218


28813
28,814


Agellan Commercial REIT U.S. L.P.
500,201


501,340


1,625


502,965


28860
28,861


HH Golden Gate LLC
492,537


493,883


1,646


495,529









 

--------------------------------------------------------------------------------






SCHEDULE IV
EXISTING INDEX HEDGES
See attached.2 


























2 This list is current as of 5/28/2018 and will be updated to be current as of
5/31/2018 following the Effective Date.


 

--------------------------------------------------------------------------------





Option Name
Strategy Name
Option Code
Option Number
Deal Number
Counterparty ID
Counterparty
Cost
Trade Date
Maturity Date
GA/SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00024C
2017-4423-L
HSBDV
HSBC Bank USA, National Association
31,572
6/27/2017
6/22/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00024P
2017-4425-L
HSBDV
HSBC Bank USA, National Association
(31,428)
6/27/2017
6/22/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00025C
2017-4853-L
HSBDV
HSBC Bank USA, National Association
39,764
7/26/2017
7/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00025P
2017-4856-L
HSBDV
HSBC Bank USA, National Association
(38,333)
7/26/2017
7/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00017C
2017-4855-L
HSBDV
HSBC Bank USA, National Association
40,509
7/26/2017
7/12/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00017P
2017-4858-L
HSBDV
HSBC Bank USA, National Association
(31,489)
7/26/2017
7/12/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00012C
2017-4861-L
HSBDV
HSBC Bank USA, National Association
20,236
7/26/2017
7/13/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00012P
2017-4863-L
HSBDV
HSBC Bank USA, National Association
(16,938)
7/26/2017
7/13/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00026C
2017-5220-L
HSBDV
HSBC Bank USA, National Association
36,749
8/28/2017
8/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00026P
2017-5223-L
HSBDV
HSBC Bank USA, National Association
(36,564)
8/28/2017
8/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00018C
2017-5218-L
HSBDV
HSBC Bank USA, National Association
31,985
8/28/2017
8/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00018P
2017-5221-L
HSBDV
HSBC Bank USA, National Association
(29,887)
8/28/2017
8/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr MSCI EAFE
11CM
11CM00011C
2017-5215-L
HSBDV
HSBC Bank USA, National Association
20,566
8/28/2017
7/27/2018
SA



 

--------------------------------------------------------------------------------





Option Name
Strategy Name
Option Code
Option Number
Deal Number
Counterparty ID
Counterparty
Cost
Trade Date
Maturity Date
GA/SA
Put + Call Spread
Collared 10% Buffer 1 Yr MSCI EAFE
11CM
11CM00011P
2017-5217-L
HSBDV
HSBC Bank USA, National Association
(20,025)
8/28/2017
7/27/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00027C
2017-5519-L
GSIDV
Goldman Sachs International
39,363.30
9/26/2017
9/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00027P
2017-5522-L
GSIDV
Goldman Sachs International
(41,968)
9/26/2017
9/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00019C
2017-5525-L
GSIDV
Goldman Sachs International
23,116
9/26/2017
9/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00019P
2017-5531-L
GSIDV
Goldman Sachs International
(23,451)
9/26/2017
9/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00013C
2017-5521-L
GSIDV
Goldman Sachs International
24,845
9/26/2017
9/12/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00013P
2017-5527-L
GSIDV
Goldman Sachs International
(27,251)
9/26/2017
9/12/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00028C
2017-5995-L
RBCDV
Royal Bank of Canada
41,156
10/26/2017
10/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00028P
2017-5999-L
RBCDV
Royal Bank of Canada
(46,763)
10/26/2017
10/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr MSCI EAFE
11CM
11CM00012C
2017-6010-L
RBCDV
Royal Bank of Canada
18,944
10/26/2017
10/5/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr MSCI EAFE
11CM
11CM00012P
2017-6014-L
RBCDV
Royal Bank of Canada
(14,729)
10/26/2017
10/5/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00020C
2017-5997-L
RBCDV
Royal Bank of Canada
26,935
10/26/2017
10/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00020P
2017-6006-L
RBCDV
Royal Bank of Canada
(28,458)
10/26/2017
10/24/2018
SA



 

--------------------------------------------------------------------------------





Option Name
Strategy Name
Option Code
Option Number
Deal Number
Counterparty ID
Counterparty
Cost
Trade Date
Maturity Date
GA/SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00014C
2017-5998-L
RBCDV
Royal Bank of Canada
18,189.60
10/26/2017
10/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00014P
2017-6003-L
RBCDV
Royal Bank of Canada
(20,765)
10/26/2017
10/24/201
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00029C
2017-6344-L
HSBDV
HSBC Bank USA, National Association
55,454
11/28/2017
11/23/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00029P
2017-6346-L
HSBDV
HSBC Bank USA, National Association
(51,299)
11/28/2017
11/23/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00021C
2017-6337-L
HSBDV
HSBC Bank USA, National Association
19,573
11/28/2017
11/23/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00021P
2017-6339-L
HSBDV
HSBC Bank USA, National Association
(18,658)
11/28/2017
11/23/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00030C
2017-6654-L
BARDV
Barclays Bank, PLC
23,232
12/27/2017
12/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00030P
2017-6656-L
BARDV
Barclays Bank, PLC
(25,291)
12/27/2017
12/24/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr MSCI EAFE
11CM
11CM00013C
2017-6651-L
BARDV
Barclays Bank, PLC
33,798.30
12/27/2017
12/18/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr MSCI EAFE
11CM
11CM00013P
2017-6653-L
BARDV
Barclays Bank, PLC
(28,386)
12/27/2017
12/18/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00022C
2018-1437446-L
GSIDV
Goldman Sachs International
22,391
1/26/2018
12/28/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00022P
2018-1437448-L
GSIDV
Goldman Sachs International
(16,422)
1/26/2018
12/28/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00031C
2018-1509240-L
WCHDV
Wells Fargo Bank, N. A.
17,788
2/27/2018
2/20/2019
SA



 

--------------------------------------------------------------------------------





Option Name
Strategy Name
Option Code
Option Number
Deal Number
Counterparty ID
Counterparty
Cost
Trade Date
Maturity Date
GA/SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00031P
2018-1509242-L
WCHDV
Wells Fargo Bank, N. A.
(17,189)
2/27/2018
2/20/2019
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00015C
2018-1509243-L
WCHDV
Wells Fargo Bank, N. A.
22,144.10
2/27/2018
12/18/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00015P
2018-1509245-L
WCHDV
Wells Fargo Bank, N. A.
(11,517)
2/27/2018
12/18/2018
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00032C
2018-1640724-L
GSIDV
Goldman Sachs International
56,713.60
4/26/2018
4/19/2019
SA
Put + Call Spread
Collared 10% Buffer 1 Yr S&P 500
11CS
11CS00032P
2018-1640729-L
GSIDV
Goldman Sachs International
(58,260)
4/26/2018
4/19/2019
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00023C
2018-1640726-L
GSIDV
Goldman Sachs International
30,519
4/26/2018
3/27/2019
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Russell 2000
11CR
11CR00023P
2018-1640728-L
GSIDV
Goldman Sachs International
(26,530)
4/26/2018
3/27/2019
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00016C
2018-1665741-L
CITDV
Citibank, N.A.
27,094
5/8/2018
4/17/2019
SA
Put + Call Spread
Collared 10% Buffer 1 Yr Nasdaq 100
11CN
11CN00016P
2018-1665743-L
CITDV
Citibank, N.A.
(17,111)
5/8/2018
4/17/2019
SA







 

--------------------------------------------------------------------------------






SCHEDULE V
EXISTING OTHER HEDGES
None.





--------------------------------------------------------------------------------







SCHEDULE VI
REINSURER REPORTS
Ceding Company Receipt of Information
Information to be Provided
8 Business Days after end of quarter
Draft reserve report
10 Business Days after end of quarter
Final reserve report, including statutory, GAAP and tax reserves, with an
inventory of reserve topsides or adjustments
10 Business Days after the end of the quarter
Best estimate cash flows
17 Business Days after end of quarter
Reliance statements for reserves and for fixed income annuities including AG35
AA certificate and reliance for the economic assumptions used to calculate the
market value of the options
10 Business Days prior to effective date of proposed changes
Recommendation for Interest Crediting
5 Business Days prior to effective date of proposed changes
Upload file for Interest Crediting
17 Business Days after end of year
Valuation Certificate/Affidavit
37 calendar days after end of year
Annual Opinion Statements
Annually by September 30th
Assumptions to support calculation of Actuarial Present Values
Annually
Support for Blue Book exhibits, including Exhibits 5 and 7; Exhibit of Policies;
Analysis of Increase in Reserves (AIR), and all applicable state pages for
filing of Blue Book. Additional information if needed for notes to VIAC’s
financial statements, supplements, and general interrogatories
Annually
Support for Green Book exhibits, including Exhibits 3 and 6; Analysis of
Increase in Reserves (AIR). Additional information if needed for notes to VIAC’s
financial statements, supplements, and general interrogatories
Annually
Reliance for Asset Adequacy












--------------------------------------------------------------------------------








EXHIBIT A
WEEKLY ACCOUNTING REPORT
See attached.





--------------------------------------------------------------------------------





Weekly Accounting Report
VIAC to AADE SA Business Modco Settlement
For the Week-to-date Accounting Period beginning: MM/DD/YY and ending on:
MM/DD/YY






                                
VIAC to AADE FA Modco (DE) - SA 20% Quota Share
Total



Section 1: Policy cash flows to/(from) Reinsurer


First Year Premium                                -    
Single Premium                                -    
Renewal Premium                                -    
Premium on Supplemental Contracts                        -    
Other Premium                                -    
Less: Returned Premium                            -    


A     TOTAL Premiums


Full Surrenders                                -    
Partial Surrenders                                -    
Death Claims                                -    
Interest on Death Claims                            -    
Annuity Payments under Payout Annuities                        -    
Excess Benefits1                                -    
Surrender Charges                                -    
Market Value Adjustments                            -    
Other                                    -    


B    TOTAL Claims                                -    
First Year Commissions                             -    
Renewal Commissions                            -    
Trail Commissions                                -    
Other Commission                                -    


C    TOTAL Commissions                                -    


Section 2: Existing Hedge Proceeds


D    Total existing hedge proceeds due to Reinsurer                    -


Section 3: Policy cash flows due to/(owed from) Reinsurer


E    Reinsurer Share of Net Policy Cash Flows and Hedge Proceeds (A - B - C +
D)2         $ -




Notes:


1
Excess benefits refer to income rider payments in excess of account value.

2
Reinsurer share of net policy cash flows and hedge proceeds are settled on a
weekly basis






--------------------------------------------------------------------------------






EXHIBIT B
MONTHLY ACCOUNTING REPORT
See attached.





--------------------------------------------------------------------------------







Monthly Accounting Report
VIAC to AADE SA Business Modco Settlement
For the Year-to-date Accounting Period beginning: MM/DD/YY and ending on:
MM/DD/YY


                                
VIAC to AADE FA Modco (DE) - SA 20% Quota Share
Total



Section 1: Policy cash flows to/(from) Reinsurer


First Year Premium                                -    
Single Premium                                -    
Renewal Premium                                -    
Premium on Supplemental Contracts                        -    
Other Premium                                -    
Less: Returned Premium                            -    


A     TOTAL Premiums


Full Surrenders                                -    
Partial Surrenders                                -    
Death Claims                                -    
Interest on Death Claims                            -    
Annuity Payments under Payout Annuities                        -    
Excess Benefits1                                -    
Surrender Charges                                -    
Market Value Adjustments                            -    
Other                                    -    


B    TOTAL Claims                                -    
First Year Commissions                             -    
Renewal Commissions                            -    
Trail Commissions                                -    
Other Commission                                -    


C    TOTAL Commissions                                -    


Section 2: Existing Hedge Proceeds


D    Total existing hedge proceeds due to Reinsurer                    -


Section 3: Policy cash flows due to/(owed from) Reinsurer


E    Reinsurer Share of Net Policy Cash Flows and Hedge Proceeds (A - B - C +
D)2         $ -
Section 4: Other fee accruals owed from Reinsurer


F    Expenses (P)                                $    -


G    Investment Fees (L)                                -







--------------------------------------------------------------------------------





H    Other                                    -


Section 5: Monthly/Quarterly Net Settlement Amount owed to / (from) Reinsurer


I    Reinsurer Share of Settlement Amounts (E - F - G - H)                    -
J    Interim settlements transferred to / (from) Modco Account during
Period                -
K    Net Settlement Amount owed to / (from) Reinsurer (I -
J)                $    -


Section 6: Investment Fees


AAM Management fees                                -
Subavisory fees                                -
Incentive Subadvisory fees                            -
CML Servicing Fees                                -
Custody Fees                                -


L    TOTAL Investment Fees                            $    -


Section 7: Expense Reimbursements    
                                        
M    Premium Taxes Payable by Reinsurer                            -
N    Guaranty Fund Assessments due from Reinsurer                         -


O    Other Expenses                                 -
P    TOTAL Expenses and Taxes
owed from Reinsurer (M+N+O)                         -






Notes:


1
Excess benefits refer to income rider payments in excess of account value.

2
Reinsurer share of net policy cash flows and hedge proceeds are settled on a
weekly basis








--------------------------------------------------------------------------------








EXHIBIT C
QUARTERLY ACCOUNTING REPORT
See attached.





--------------------------------------------------------------------------------







Quartely Accounting Report
VIAC to AADE SA Business Modco Settlement
For the Year-to-date Accounting Period beginning: MM/DD/YY and ending on:
MM/DD/YY


                                
VIAC to AADE FA Modco (DE) - SA 20% Quota Share
Total



Section 1: Policy cash flows to/(from) Reinsurer


First Year Premium                                -    
Single Premium                                -    
Renewal Premium                                -    
Premium on Supplemental Contracts                        -    
Other Premium                                -    
Less: Returned Premium                            -    


A     TOTAL Premiums


Full Surrenders                                -    
Partial Surrenders                                -    
Death Claims                                -    
Interest on Death Claims                            -    
Annuity Payments under Payout Annuities                        -    
Excess Benefits1                                -    
Surrender Charges                                -    
Market Value Adjustments                            -    
Other                                    -    


B    TOTAL Claims                                -    
First Year Commissions                             -    
Renewal Commissions                            -    
Trail Commissions                                -    
Other Commission                                -    


C    TOTAL Commissions                                -    


Section 2: Existing Hedge Proceeds


D    Total existing hedge proceeds due to Reinsurer                    -


Section 3: Policy cash flows due to/(owed from) Reinsurer


E    Reinsurer Share of Net Policy Cash Flows and Hedge Proceeds (A - B - C +
D)2         $ -
Section 4: Other fee accruals owed from Reinsurer


F    Expenses (P + Q)3                            $    -


G    Investment Fees (L)                                -





--------------------------------------------------------------------------------







H    Other                                    -


Section 5: Monthly/Quarterly Net Settlement Amount owed to / (from) Reinsurer


I    Reinsurer Share of Settlement Amounts (E - F - G - H)                    -
J    Interim settlements transferred to / (from) Modco Account during
Period                -
K    Net Settlement Amount owed to / (from) Reinsurer (I -
J)                $    -


Section 6: Investment Fees


AAM Management fees                                -
Subavisory fees                                -
Incentive Subadvisory fees                            -
CML Servicing Fees                                -
Custody Fees                                -


L    TOTAL Investment Fees                            $    -


Section 7: Expense Reimbursements    
                                        
M    Premium Taxes Payable by Reinsurer                            -
N    Guaranty Fund Assessments due from Reinsurer                         -
O    Other Expenses                                 -
P    TOTAL Expenses and Taxes
owed from Reinsurer (M+N+O)                         -


Section 8: Policy expenses owed from Reinsurer


Non-payout annuities - fee applied to reserves        -
Non-payout annuities - fee applied to policy count    -
       
TOTAL Policy Expenses specific to Non-Payout Annuities    -
Payout annuities - fee applied to reserves        -
       
TOTAL Policy Expenses specific to Payout Annuities    -
Ceding commission            -
Investment accounting services fee        -


Other Expenses                -
       
TOTAL Other Policy Expenses            -
Q TOTAL Policy Expenses            -


Section 9: Modco Invested Assets


R Statutory Carrying Value of Assets at Beginning of Accounting
Period                    -
Total Interest Income - Non-Alternative                            -
Other fees - reimbursements                                -
Alternatives                                    -
Amortization                                    -
Realized Gains / (Losses) - Alternative                            -
Realized Gains / (Losses) - Non-Alternative                            -
Unrealized Gains / (Losses) - Alternative                            -
Unrealized Gains / (Losses) - Non-Alternative                            -
Statutory Impairments and Default Losses Realized -
Non-Alternative                                    -





--------------------------------------------------------------------------------





Statutory Impairments and Default Losses Realized                         -
Alternative                                    -
ModCo Option Gains on Expiry                                -    
ModCo Option Amortization                                -


S TOTAL Net Investment Income                                -


T Cash or statutory carrying value of other assets transferred (to Reinsurer
from Modco Account) / from Reinsurer into Modco Account                        -
QQ 20YY Settlement            -
MM/DD/YYYY            -
MM/DD/YYYY            -
Transferred Asset Basis Differences         -
    
U Cash or statutory carrying value of other assets transferred (to Ceding
Company
from Modco Account) / from Ceding Company to Modco
Account                                    -
Interim Payments            -
QQ 20YY Settlement            -
MM/DD/YYYY


V Statutory Carrying Value of Assets at End of Accounting Period (S +/- T +/- U
+/- V)                -




W Book Value of Policy Loans at the Beginning of the
Month                        -
New loans                                -
Loan payments made                                -
Loan interest                                -


X Total increase/(decrease) from Policy Loan                            -


Y Book Value of Policy Loan at End of the Month (X +Y)                        -


Section 10: Interest Maintenance Reserve (IMR)
Beginning Reserve                                    -
    
Add: current realized gains/losses                            -
Less: current period amortization                                -
Add: Other adjustment                                -
Z Ending                                    -


Section 11: Modified Coinsurance Reserves


Beginning ICOS                                    -
Modco Reserves - Beginning of Period, Gross                            -


AA Modified Coinsurance Reserves as of
Beginning of Accounting Period                                -


Ending ICOS                                        -
Modco Reserves - End of Period, Gross                            -


AB Modified Coinsurance Reserves as
of End of Accounting Period                                -


AC Change in Modified Coinsurance Reserves (AC -
AB)                        -        


       
Section 12: Calculation of Modco Adjustment


AD TOTAL Modified Coinsurance Reserves (AC)                        $    -
AE IMR at End of Accounting Period (X)                        $    -





--------------------------------------------------------------------------------





AF Statutory Carrying Value of Assets in the Modco Account at End of Accounting
Period (including policy loans) (W + Z)    $    -
AG Modco Adjustment due from/(to) Reinsurer (AE + AF
-AG)                    $    -
AH Settlement Adjustment / Other                        $    -
AI Net Amount to Transfer from /(to) Reinsurer (AH -
AI)                    $    -


Notes:
1
Excess benefits refer to income rider payments in excess of account value.

2
Reinsurer share of net policy cash flows and hedge proceeds are settled on a
weekly basis

3
Monthly settlements will only include expenses detailed in section 7. Quarterly
settlements will include expenses detailed in section 7 and section 8.
















--------------------------------------------------------------------------------








EXHIBIT D
ACCOUNT VALUE ROLL-FORWARD INFORMATION FIELDS
Field
Definition
POLICY NUM
Associated policy number for the contract
PLAN CODE
Admin Plan code for the associated policy
ISSUE DATE
Date of Issuance
Month End Date
Date of the month end value
Bucket CODE
Identification of Fixed or Fund
FIA FLAG
Y / N to indicate if FIA.
Prior Month End Value
Value from the prior AVRF file at the bucket level.
Deposits
AV deposited into Bucket or Free look removed from bucket.
Annuitizations
Account Value annuitized.
AWS
Systematic Withdrawals. Would expect GMWB payments / Claims to be reported here.
DEATH CLAIMS
Death Claim
DEATH CLAIMS Excess
Death Claim paid in excess of AV
Shifts
Money moved between buckets.
SURRENDER - FULL
Full surrenders
SURRENDER - PARTIAL
Partial Surrenders
Surr Charges
Surrender charges applied
MVA
MVA applied
Apprec
Bucket Appreciation (Interest credited)
GMWB_Credit
Credit to offset the GMWB Claim, expected this to be populated when AV
approaches zero. This will keep AV from going negative.
GMDB_Credit
Credit that represents excess death benefit paid out due to a GMDB rider.
GMWB_Charge
Charge applied for GMWB rider
GMDB_Charge
Charge applied for GMDB rider
Current Month End Value
Value after all monthly transactions have occurred. This should align with the
"VOYA_FIELDS_IF" request. This should be the rolled value from the prior month.








--------------------------------------------------------------------------------






EXHIBIT E
SERIATIM INFORMATION FIELDS
I.
For Payout Annuities

Request
Policy Number
Policy Status
Plan Code
Company Name
Issue State
Contract Type (Payout, Annuitization, Structured Settlement, etc..)
Owner Sex
Owner Issue Age
Owner Date of Birth
Owner Date of Death
Number of Lives
Initial Premium
Rated Age
Substandard Category
Payout Type (Cert Only, C&L, Life Only)
Recurring Benefit Payment Amount
Payment Mode
Issue Date
Benefit Start Date
Benefit Stop Date
Benefit Stop Reason
Certain Period End Date
Certain Period Months
JointSurvivor Benefit Percent or Amount -1st Life
JointSurvivor Benefit Percent or Amount -2nd Life
Contingent Annuitant's Issue Age
Contingent Annuitant's Date of Birth
Contingent Annuitant's Date of Death
Contingent Annuitant's Sex
Cost of Living Adjustment/Benefit Growth Rate Pct
Cost of Living Adjustment Frequency
Income Change Date
Income Change Amount
Lump Sum Payment Amount
Lump Sum Payment Date






--------------------------------------------------------------------------------





Death Benefit Amount
Stat Valuation Rate 1
Stat Valuation Rate 2
Stat Valuation Rate 3
Stat Valuation Rate 4
Tax Valuation Rate 1
Tax Valuation Rate 2
Tax Valuation Rate 3
Tax Valuation Rate 4
Death Status
Valuation Date



II.
For Non-Payout Annuities

a.
For Fixed and Fixed Indexed Annuities

Field
Definition
POLICY NUM
Associated policy number for the contract
PLAN CODE
Admin Plan code for the associated policy
Company
Issuing company
Treaty
Description of the if it is in the flow or block treaty.
Quota Share
Reinsured Quota share associated with policy. This is expected to be 1.00 for
Voya.
Annuity Type
Source of Funds
Policy Form Name
Name of the policy form
STATUS
A= Active, SR = Surrendered, P = Pending , T = Terminated, CA = Canceled, DH =
Death, AN: Annuitized, O = Terminated for other reason
REASON
Reason for Terminating Policy (Surrender, Etc.)
ISSUE STATE
two letter code for each issue state
ISSUE DATE
Date of Issuance
RATE DETERMINATION DATE
As of date of the rates, can be different from issue date.
Application Date
Date at which policy application was filed
LIFE1 ISSUE AGE
Age at Issue
LIFE1 SEX CODE
F = female, M = Male
LIFE1 Birth Date
Date of Birth
SingleJointIndicator
Is the policy single or Joint
LIFE2 ISSUE AGE
Joint Life Age at Issue
LIFE2 SEX CODE
Joint Life F = female, M = Male
LIFE2 Birth Date
Joint Life Date of Birth
QUAL CODE
Q = Qualified, NQ = non qualified. Any other values should be explained






--------------------------------------------------------------------------------





PremBonus
Premium Bonus (if applicable)
PremBonusType
How is the premium bonus recaptured? Via a vesting schedule or higher surrender
charges?
PremBonusVestTable
Vesting schedule for premium bonus
PremBonusAddSCTable
Additional surrender charge for premium bonus.
Accum Value
Account Value
Surr Value
Accumulation value - surrender charge - premium tax
MVA_Type
Indentifier for the Type of MVA. This would generally indicate different MVA
calculations. Could be descriptive or form types. NA if no MVA.
MVA_Adjustment
Current Calculated MVA Adjustment
MVA_Term
Number of years the MVA applies
MVA_RateType
They Type of rate that the MVA calculation is based on.
MVA_RateInitial
The rate from contract issue date that the mva is calculated against
MVA_RateTerm
Term of rate to be looked in the projection to calculate future MVAs
MVA_RateAdd
Additive factor to the calculation
Stat Reserve
Calculated statutory reserve
Prem Rcd
Total premium received
Prem 1yr
Total premium received in first year
Remaining Premium
Total premium received less ITD withdrawals
Comm
Total commissions paid to Agent
Comm_Code
Commission Code. Represents heaped, level, other
Comm_Table
Table reference for the commission.
Comm_ChgbackITD
ITD amount of commission chargebacks
Comm_Deferrable
Deferrable Comm
Comm_NonDeferrable
Non deferrable Comm
Comm_Ceding
Ceding Commission Associated with Policy
Death Claim
Total death claim distributed upon death
Withdrawals
Withdrawal Value
Surrenders
Total amount paid upon surrender
Surr Charge
Total surrender charges collected upon surrender
SURR CHG PCT
Current surrender charge percent (5% Surrender Charge should be shown as 0.05)
SC_Table
Table reference for looking up policy year based surrender charges
Fix_GuarPeriod_Current
Current guarantee period in months for fixed bucket. {May move to Strat Request}
Fix_GuarPeriod_Prior
Prior Guar Period in months for fixed buckets. {May move to Strat Request}
Fix_GuarPeriod_Next
What is the length of next available guaranteed period for Fixed Buckets? In
months. {May move to Strat Request}
Renewal Date
Date on which the policy has had its most recent renewal
Fixed Credit RT
Current guarantee period interest rate






--------------------------------------------------------------------------------





Fix FV
Fixed Rate Fund Value
Index FV
Indexed Rate Fund Value
SNFL Value Indexed
Minimum guaranteed contract value for Indexed buckets
SNFL Rate Indexed
Minimum guaranteed contract value interest rate for indexed buckets
SNFL Value Fixed
Minimum guaranteed contract value for fixed buckets (Including MYGA or
Traditional products)
SNFL Rate Fixed
Minimum guaranteed contract value interest rate for fixed buckets. (Including
MYGA or Traditional products)
MGCV
If there is an additional guarantee other than SNFL
MGCV Int Rate
If there is an additional guaranteed Rate other than SNFL
MGCV2
If there is an additional guarantee other than SNFL and MGCV
MGCV2 Int Rate
If there is an additional guaranteed Rate other than SNFL and MCGV
FPW_Avail
Free Partial Withdrawal Currently Available to the policy
FPW_ITD_Free
Inception to date free partial withdrawals taken
FPW_ITD_Excess
Inception to date partial withdrawals in excess of the free partial withdrawal
amount
FPW_ITD_Total
Inception to date total partial withdrawals taken (free + excess)
Spousal Cont / Beneficiary
Indicator if it is a spousal continuation or Beneficiary, S if Spousal, B if
Bene, & N if it is not
Spousal/Beneficiary Continuation Date
Date of the spousal continuation
Premium Tax
Premium tax charged to the policy
Stat Val Rate Withdrawal
Statutory Valuation rate at issue for Withdrawal Benefit Stream
Stat Val Rate Annuitization
Statutory Valuation rate at issue for Annuitization Benefit Stream
Stat Val Rate Death
Statutory Valuation rate at issue for Death Benefit Stream
Original Issue Age
For Renewed MYGAs, the issue age for first surrender period
Original Issue Month
For Renewed MYGAs, the issue month for first surrender period
Original Issue Year
For Renewed MYGAs, the issue year for first surrender period
GMWB_RiderCode
Code or form type of GMWB rider
GMWB_Value
GMWB value to multiply the payout table by calculate the benefit.
GMWB_SimpleIntBase
If rollup is simple interest, this is the basis for the interest credited to the
GMWB Value
GMWB_PayoutTable
Table reference for defining attained age or select/Ult payout factors (MAW)






--------------------------------------------------------------------------------





GMWB_ChargeType
Definition of charges. Includes, what the basis of the charge is (AV or GMWB
AV), as well as if the charge is proportional or dollar for the dollar.
GMWB_Charge%
Charge Rate
GMWB_ChargeTable
Table reference for defining charges, if more complex than a single number
GMWB_ChargeITD
Charges collected from issue
GMWB_RollupType
Definition of rollup of the GMWB Value. Generally thought of Simple / Compound
interest and Dollar for Dollar or Proportional. There may be other types not
listed.
GMWB_Rollup%
Rollup rate
GMWB_RollupTable
Table reference for defining rollups, if more complex than a single number
GMWB_RollupPar
Participation Rate in base contract interest credits
GMWB_AccumYrs
Years the GMWB_Value will accumulate
GMWB_ValueBonus
Bonus decimal applied to the GMWB_Value
GMWB_PaymentElectDate
Date GMWB payments are elected. Default for none elected.
GMWB_PaymentAttainedAge
Attained Age used to determine GMWB payment, if attained age driven
GMWB_PaymentIssueAge
Issue Age used to determine GMWB payment, if attained age driven
GMWB_PaymentElection
Systematic or One-time MAW;
GMWB_Payment
Current annual payment for elected GMWB. 0 if not elected.
GMWB_PaymentRemaining
Remaining annual payments for GMWB. 0 if not elected
GMWB_PaymentType
Type of GMWB payment elected. Joint/Single and Level, Inflation, Increasing,
Inflation, etc. This field should have all possible payment options that have
been elected. Default for none elected.
GMWB_PaymentMode
Frequency of the elected gwmb payment
GMWB_PaymentUtil
Is the maximum available being taken(max), excess, or less(partial)?
GMWB_PaymentIncr
decimal representing annual increase in GMWB_Payment. 0 if no increase or not
elected
GMWB_TerminationDate
Date that the income rider was terminated by the policyholder
GMWB_Restart
Y\N flag if IR Restart has been elected. Restart
GMWB_RestartDate
Date of IR Restart (if applicable)
GMWB_RestartAccumDate
If Restarted, new end date of accumulation phase
GMWB_NHBType
Determines which type of nursing home benefit can be elected under the GMWB
rider. Example are 2x payment for life, 2x payment for 5 years, 2x payment until
AV is exhausted, etc…
GMWB_NHBMult
Multiplier applied to payments when "X" ADLs can not be performed
GMWB_NHBElectDate
Date the Nursing home benefit is turned on






--------------------------------------------------------------------------------





GMWB_NHBEndDate
Date the nursing benefit is turned off.
GMWBDB
Yes/No flag to indicate if GMWB rider has a death benefit associated with it
GMWBDB_PayoutTermCurr
Number of years the GMWB face is paid out over as the death benefit
GMWBDB_PayoutTermGuar
Guaranteed number of years the GMWB face is paid out over as the death benefit
GMDB_RiderCode
Code or form type of GMDB rider
GMDB_Value
GMDB Base paid out as death benefit
GMDB_SimpleIntBase
If rollup is simple interest, this is the basis for the interest credited to the
GMDB Value
GMDB_ChargeType
Definition of charges. Includes, what the basis of the charge is (AV or GMDB
AV), as well as if the charge is proportional or dollar for the dollar.
GMDB_Charge%
Charge Rate
GMDB_ChargeTable
Table reference for defining charges, if more complex than a single number
GMDB_RollupType
Definition of rollup of the GMDB Value. Generally thought of Simple / Compound
interest and Dollar for Dollar or Proportional. There may be other types not
listed.
GMDB_Rollup%
Rollup rate
GMDB_RollupTable
Table reference for defining rollups, if more complex than a single number
GMDB_RollupPar
Participation Rate in base contract interest credits
GMDB_PayoutTermCurr
Number of years the GMDB face is paid out over as the death benefit
GMDB_PayoutTermGuar
Guaranteed number of years the GMDB face is paid out over as the death benefit
PolicyLoan_Amount
Amount of loaned out AV
DistChannel
Distribution Channel. Specific names of the
Annuitization_Value
Value that can be annuitized. Generally expected to be AV. Some products have
none AV values
Annuitization_Bonus
Bonus applied to the Annuitization Value.
Annuitization_MaxDate
Max Date at which the policy can annuitize
Annuitization_MinCertPeriod
Shortest certain years the policy can annuitize.
Annuitization_MinCertPeriodRate
Annuitization rate assoicated with the shortest certain period.



b.
For Fixed Indexed Annuities Only

i.
Strategy Data






--------------------------------------------------------------------------------





Field
Definition
POLICY NUM
Associated policy number for the contract
PLAN CODE
Admin Plan code for the associated policy
Bucket CODE
Identification of Fixed or Fund
ISSUE DATE
Date of Issuance
Index Date
Date of most recent renew
Index Value
Index Value as of Index Date
Index End Date
End Date to compare Index Values
Term
Term Length, in months or years
FundInBucket
Account value for index
Index Desc
description of index
Index Cap
Cap associated with index
Min Index Cap
minimum cap for index
Participation Rate
participation rate for index
Min Part Rate
minimum participation rate for index
MinGuar
Minimum guarantee rate
Trigger Rate
Performance Trigger rate
Min Trigger Rate
Minimum Trigger rate
Bucket MGCV
Minimum guaranteed contract value at the index bucket level (sum of buckets
should total to the aggregate MGCV)
Bucket F133 Guaranteed Value
Guaranteed Value at the indexed bucket level. Total of premium + transfers -
withdrawals from the strategy. Could be aggregated to the total of the indexed
buckets.
Buffer Rate
Rate at which policy holders beging experiencing loss
SpreadRate
Annual spread rate
Max Spread Rate
Maximum spread rate
Bailout Fields
Any fields applicable to Bailout Strategies
TIER Rates
High and Low Tiered Rates for Tiered Rate Strategies



ii.
Transaction Data






--------------------------------------------------------------------------------





Field
Definition
POLICY NUM
Associated policy number for the contract
PLAN CODE
Admin Plan code for the associated policy
ISSUE DATE
Date of Issuance
Bucket CODE
Identification of Fixed or Fund
Index Desc
description of index
transaction type
Detailed description of transaction
Account value post
Account Value after transaction
Transaction amount
Transaction amount
Effective Date
Effective Date of transaction (sometimes it is back dated)
Processdate
Process Date of transaction
Death Date
Date of Death
Death Notification Date
Date of Death Notification
reversal code
Code for reversing transactions
date of reversal
Used in cases of reversed transactions
surrender charges
Surrender Charges associated with transaction
MVA
MVA associated with transaction
Free withdrawal amount
$ of transaction that was free of SC and MVA
Interest Earned
Interest Credited to the policy (i.e. Fixed Interest or Indexed Interest (on
Anniversary))
Gross Premium
Gross Premium
Remaining premium
Remaining Premium as of after transaction
 
 
 
 
Additional Transaction relevant fields
Include any other transaction relevant fields commonly used by VOYA










